                                                     Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 1 of 43



                                            1   ROBINS KAPLAN LLP
                                                Michael F. Ram, SBN #104805
                                            2   mram@robinskaplan.com
                                                Susan S. Brown, SBN #287986
                                            3   sbrown@robinskaplan.com
                                                2440 West El Camino Real, Suite 100
                                            4   Mountain View, California 94040
                                                Telephone: (650) 784-4040
                                            5   Facsimile: (650) 784-4041

                                            6   MORGAN & MORGAN
                                                COMPLEX LITIGATION GROUP
                                            7   John A. Yanchunis (admitted pro hac vice)
                                                jyanchunis@ForThePeople.com
                                            8   Marisa Glassman (admitted pro hac vice)
                                                mglassman@ForThePeople.com
                                            9   201 N. Franklin Street, 7th Floor
                                                Tampa, Florida 33602
                                           10   Telephone: (813) 223-5505
                                                Facsimile: (813) 223-5402
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12   Attorneys for Plaintiff and Proposed Class
                          M OUNTAIN VIEW




                                           13
                                                                             UNITED STATES DISTRICT COURT
                                           14
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           15

                                           16   ANDREW PARSONS, individually and on          Case No. 3:16-cv-05387-VC
                                                behalf of all others similarly situated,
                                           17                                                PLAINTIFF’S MEMORANDUM OF
                                                                      Plaintiff,             POINTS AND AUTHORITIES IN
                                           18                                                SUPPORT OF SECOND RENEWED
                                                v.                                           UNOPPOSED MOTION FOR
                                           19                                                PRELIMINARY APPROVAL
                                                KIMPTON HOTEL & RESTAURANT
                                           20   GROUP, LLC

                                           21                         Defendant.

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
                                                      Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 2 of 43



                                            1                                                     TABLE OF CONTENTS

                                            2                                                                                                                                     Page
                                                I.      INTRODUCTION .................................................................................................................. 1
                                            3
                                                II.     SUMMARY OF THE LITIGATION ..................................................................................... 2
                                            4
                                                III.    INFORMATION ABOUT THE SETTLEMENT .................................................................. 3
                                            5
                                                IV.     THE TERMS OF THE SETTLEMENT AGREEMENT ....................................................... 9
                                            6
                                                        A.      The Settlement Class..................................................................................................... 9
                                            7
                                                        B.      The Settlement Benefits .............................................................................................. 10
                                            8
                                                                         Monetary Remedies ........................................................................................... 10
                                            9
                                                                         Injunctive Relief ................................................................................................ 14
                                           10
                                                        C.      Proposed Notice Plan .................................................................................................. 16
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                                        D.      Claim Form and Claim Process .................................................................................. 18
                                           12
                          M OUNTAIN VIEW




                                                        E.      Attorneys’ Fees, Costs, and Expenses ........................................................................ 20
                                           13
                                                        F.      Service Awards ........................................................................................................... 20
                                           14
                                                        G.      Release of Claims ....................................................................................................... 21
                                           15
                                                V.      ARGUMENT ....................................................................................................................... 22
                                           16
                                                        A.      The Proposed Settlement Class Should Be Certified.................................................. 22
                                           17
                                                                         The Class Meets the Requirements of Rule 23(a) ............................................. 22
                                           18
                                                                         The Class Meets the Requirements of Rule 23(b)(3) ........................................ 23
                                           19
                                                        B.      The Court Should Grant Preliminary Approval .......................................................... 26
                                           20
                                                                         The Standard for Preliminary Approval ............................................................ 26
                                           21
                                                                         a.      The Strength of Plaintiff’s Case .............................................................. 29
                                           22
                                                                         b.      The Risk, Expense, Complexity, and Likely Duration of Further
                                           23                                    Litigation.................................................................................................. 30
                                           24                            c.      The Risk of Maintaining Class Action Status throughout Trial .............. 30
                                           25                            d.      The Amount Offered In Settlement ......................................................... 31
                                           26                            e.      The Extent of Discovery Completed and the Stage of the Proceedings .. 32
                                           27                            f.      The Experience and Views of Counsel .................................................... 33
                                           28                            g.      The Presence of a Governmental Participant........................................... 33

                                                                                                                    i
                                                 4838-6959-8594.1
                                                   Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 3 of 43



                                             1                         h.       The Reaction of Class Members to the Proposed Settlement .................. 33

                                             2                         i.       Whether the Settlement is a Product of Collusion among the Parties ..... 34

                                             3         C.      The Court Should Approve the Proposed Settlement Notices and Authorize Their
                                                               Dissemination ............................................................................................................. 34
                                             4
                                                       D.      The Court Should Appoint Plaintiff’s Counsel as Class Counsel .............................. 35
                                             5
                                                       E.      The Court Should Schedule a Fairness Hearing and Approve the Proposed
                                             6                 Preliminary Approval Order ....................................................................................... 36

                                             7   VI.   CONCLUSION .................................................................................................................... 36

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                                  ii
                                                    Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 4 of 43



                                             1                                                    TABLE OF AUTHORITIES
                                             2   Cases
                                             3   Amchem Prods. v. Windsor,
                                                   521 U.S. 591(1997) ............................................................................................................. 22, 26
                                             4
                                                 American Airlines v. Wolens,
                                             5     513 U.S. 219 (1995) ................................................................................................................... 24
                                             6   Boyd v. Bechtel Corp.,
                                                   485 F. Supp. 610 (N.D. Cal. 1979) ............................................................................................ 33
                                             7
                                                 Bray v. GameStop Corporation,
                                             8     1:17-cv-01365-JEJ (D. Del.) ...................................................................................................... 19
                                             9   Churchill Vill., L.L.C. v. Gen. Elec.,
                                                   361 F.3d 566 (9th Cir. 2004)...................................................................................................... 29
                                            10
                                                 Cotter v. Lyft, Inc.,
R OBINS K APLAN LLP




                                            11     193 F. Supp. 3d 1030 (N.D. Cal. 2016) ..................................................................................... 27
            A TTORNEYS A T L AW




                                            12   Dugas v. Starwood Hotels & Resorts Woldwide, Inc.,
                          M OUNTAIN V IEW




                                                   3:16-cv-00014-GPC-BLM (S.D. Cal.) ....................................................................................... 31
                                            13
                                                 Duhaime v. John Hancock Mut. Life. Ins. Co.,
                                            14     177 F.R.D. 54 (D. Mass. 1997) .................................................................................................. 27
                                            15   Eddings v. DS Services of America, Inc.,
                                                   No. 15-cv-02576-VC, 2016 WL 3390477 (N.D. Cal. May 20, 2016) ....................................... 27
                                            16
                                                 Garner v. State Farm Mut. Auto. Ins. Co.,
                                            17     No. CV 08 1365, 2010 WL 1687832 (N.D. Cal. Apr. 22, 2010) ............................................... 21
                                            18   Hanlon v. Chrysler Corp.,
                                                   150 F.3d 1011 (9th Cir. 1998)............................................................................................. passim
                                            19
                                                 Hesse v. Sprint Corp.,
                                            20     598 F.3d 581 (9th Cir. 2010)...................................................................................................... 21
                                            21   Hunt v. VEP Healthcare, Inc.,
                                                   No. 16-cv- 04790-VC, 2017 WL 3608297 (N.D. Cal., Aug. 22, 2017) .................................... 27
                                            22
                                                 In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011) ................. 28, 29
                                            23
                                                 In re Conseco Life Ins. Co. LifeTrend Ins. Sales and Mktg. Litig.,
                                            24      2010 WL 3931096 (N.D. Cal. Oct. 6, 2010) .............................................................................. 24
                                            25   In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig.,
                                                    2009 WL 5184352, at *6–7 (W.D. Ky. Dec. 22, 2009) ............................................................. 26
                                            26
                                                 In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig.,
                                            27      2010 WL 3341200, at *6 (W.D. Ky. Aug. 23, 2010)................................................................. 30
                                            28


                                                                                                                    iii
                                                    Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 5 of 43



                                             1   In re Hyundai & Kia Fuel Econ. Litig.,
                                                    881 F.3d 679, 707 (9th Cir. 2018).............................................................................................. 27
                                             2
                                                 In re Linkedin User Privacy Litig.,
                                             3      309 F.R.D. 573 (N.D. Cal. 2015) ............................................................................................... 23

                                             4   In re Mercury Interactive Corp. Securities Litigation,
                                                    618 F.3d 988 (9th Cir. 2010)...................................................................................................... 26
                                             5
                                                 In re Target Corp. Customer Data Sec. Breach Litig.,
                                             6      No. MDL 14-2522-PAM, ECF No. 358-1 (March 18, 2015), 2017 WL 2178306 (D. Minn.
                                                    May 17, 2017) (8th Cir.) ........................................................................................................ 8, 20
                                             7
                                                 In re the Home Depot, Inc., Customer Data Sec. Breach Litig., 2016 WL 6902351 (N.D. Ga. Aug.
                                             8      23, 2016) ........................................................................................................................ 13, 32, 33

                                             9   In re Yahoo Mail Litig.,
                                                    No. 13-CV-4980, 2016 WL 4474612 (N.D. Cal. Aug. 25, 2016) ............................................. 21
                                            10
                                                 Just Film, Inc. v. Buono,
R OBINS K APLAN LLP




                                            11     847 F.3d 1108 (9th Cir. 2017)........................................................................................ 22, 24, 26
            A TTORNEYS A T L AW




                                            12   Linney v. Cellular Alaska P’ship,
                          M OUNTAIN V IEW




                                                   151 F.3d 1234 (9th Cir. 1998).............................................................................................. 30, 32
                                            13
                                                 Mazza v. Am. Honda Motor Co.,
                                            14    666 F.3d 581 (9th Cir. 2012)...................................................................................................... 25

                                            15   Mullane v. Central Hanover Bank & Trust Co.,
                                                  339 U.S. 306 (1950) ................................................................................................................... 34
                                            16
                                                 Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
                                            17     221 F.R.D. 523 (C.D. Cal. 2004) ............................................................................................... 27

                                            18   O’Connor v. Uber Techs., Inc.,
                                                   201 F. Supp. 3d 1110 (N.D. Cal. 2016) ..................................................................................... 27
                                            19
                                                 Officers for Justice v. Civil Serv. Comm’n of City & County of San Francisco.,
                                            20     688 F.2d. 615 (9th Cir. 1982)..................................................................................................... 27

                                            21   Radcliffe v. Experian Info. Solutions,
                                                   715 F.3d 1157 (9th Cir. 2013).................................................................................................... 21
                                            22
                                                 Remijas v. The Neiman Marcus Group, LLC,
                                            23     No. 14-cv-1735, ECF No. 145 (March 17, 2017) ...................................................................... 32

                                            24   Smith v. Triad of Alabama, LLC,
                                                   2017 WL 1044692 (M.D. Ala. Mar. 17, 2017) .......................................................................... 30
                                            25
                                                 Staton v. Boeing Co.,
                                            26     327 F.3d 938 (9th Cir. 2003)...................................................................................................... 22

                                            27   T.A.N. v. PNI Digital Media, Inc.,
                                                   2:16-cv-00132-LGW-RSB (S.D. Ga.) ....................................................................................... 19
                                            28


                                                                                                                      iv
                                                    Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 6 of 43



                                             1
                                                 Tyson Foods, Inc. v. Bouaphakeo,
                                             2     136 S. Ct. 1036 (2016) ................................................................................................... 23, 25, 26

                                             3   Vaquero v. Ashley Furn.,
                                                   824 F.3d 1150 (9th Cir. 2016).................................................................................................... 26
                                             4
                                                 Viceral v. Mistras Grp., Inc.,
                                             5     2016 WL 5907869 (N.D. Cal. Oct. 11, 2016) ............................................................................ 27

                                             6   Wal-Mart Stores, Inc. v. Dukes,
                                                  564 U.S. 338 (2011) ................................................................................................................... 22
                                             7
                                                 Whalen v. Michaels Stores, Inc.,
                                             8    689 F. App'x 89 (2d Cir. 2017) .................................................................................................. 31

                                             9
                                                 Statutes
                                            10
R OBINS K APLAN LLP




                                            11   Class Action Fairness Act, 28 U.S.C. § 1715 .......................................................................... 18, 33
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                 Other Authorities
                                            13
                                                 Manual for Complex Litigation, Fourth, § 21.61 (2004) ............................................................... 22
                                            14
                                                 Manual for Complex Litigation, Fourth, § 21.632 (2004) ............................................................. 26
                                            15
                                                 N.D. Cal. Procedural Guidance for Class Action Settlements ................................................ passim
                                            16

                                            17
                                                 Rules
                                            18
                                                 Fed. R. Civ. P. 23(a)....................................................................................................................... 22
                                            19
                                                 Fed. R. Civ. P. 23(b) ............................................................................................................... passim
                                            20
                                                 Fed. R. Civ. P. 23(e)............................................................................................................. 26, 2, 28
                                            21
                                                 Fed. R. Civ. P. 23(g)(1) .................................................................................................................. 36
                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                                      v
                                                   Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 7 of 43



                                          1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                          2   I.       INTRODUCTION
                                          3
                                                       Plaintiff filed his initial motion for preliminary approval on May 23, 2018. On July 12,
                                          4
                                              2018, this Court denied Plaintiff’s motion without prejudice. On August 9, 2018, Plaintiff filed
                                          5
                                              his renewed motion to address the issues the Court raised in the July 12, 2018 Order. On
                                          6

                                          7   September 6, 2018, the Court held a hearing on Plaintiff’s renewed motion for preliminary

                                          8   approval. At the hearing, the Court facilitated an in-depth discussion, providing the parties with

                                          9   the Court’s view of the initially proposed settlement while also allowing counsel to present
                                         10
                                              argument as to why the parties believed the initially proposed settlement was fair, reasonable and
R OBINS K APLAN LLP




                                         11
                                              adequate. On September 13, 2018, this Court entered an Order denying the renewed motion for
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              preliminary approval, advising the parties of its concerns with the proposed settlement, and
                                         13
                                              directing the parties to address them in a supplemental submission. With the Court’s suggestions
                                         14

                                         15   and guidance in mind, the parties began additional negotiations to modify the settlement to

                                         16   address the Court’s concerns. After extensive discussions, the parties were able to reach an
                                         17   amended settlement addressing the Court’s concerns.
                                         18
                                                       Plaintiff files this second renewed motion for preliminary approval to address this Court’s
                                         19
                                              September 13 Order. Specifically, Plaintiff addresses the following three areas:
                                         20
                                                       First, the parties have agreed to increase the number of hours for which an injured class
                                         21

                                         22   member may seek reimbursement from three to five. The parties have also agreed to increase the

                                         23   hourly rate for compensation from $15 to $25.

                                         24            Second, Plaintiff has revised the notice documents to clarify that documentation is not
                                         25   required to support expenses and that incurred expenses may simply be described in order to be
                                         26
                                              reimbursed. The notice documents are now clearer.
                                         27
                                                       Third, in this renewed motion, Plaintiff will address the attorney’s fees and expenses
                                         28


                                                                                               1
                                                Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 8 of 43



                                          1   provision included in the settlement agreement.
                                          2          Plaintiff hereby renews his motion for preliminary approval of the settlement. For the
                                          3
                                              reasons stated below, Plaintiff respectfully requests that the Court grant an order (1) preliminarily
                                          4
                                              approving the proposed amended settlement; (2) provisionally certifying the Settlement Class; (3)
                                          5
                                              appointing Andrew Parsons as Class Representative; (4) appointing John Yanchunis as Lead
                                          6

                                          7   Class Counsel, and Marisa Glassman and Michael Ram as Class Counsel; and (5) approving the

                                          8   proposed Notice Program and authorizing its dissemination to the Class; (6) appointing Epiq

                                          9   Systems, Inc. to serve as the Claims Administrator; (7) appointing Bruce A. Friedman as the
                                         10
                                              Claims Referee, and (8) setting a schedule for the final approval process including Class
R OBINS K APLAN LLP




                                         11
                                              Counsel’s motion for approval of attorneys’ fees and expenses. Plaintiff incorporates by reference
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              the Motion for Preliminary Approval (ECF 89.) and the Amended Motion for Preliminary
                                         13
                                              Approval (ECF 98.) previously filed. This Second Amended Motion for Preliminary Approval is
                                         14

                                         15   based on this Memorandum of Points and Authorities and all its attachments (including the

                                         16   Amended Settlement Agreement); Proposed Order Granting Preliminary Approval of Class
                                         17   Settlement; and all records, pleadings and papers filed in this action.
                                         18
                                              II.    SUMMARY OF THE LITIGATION
                                         19
                                                     Plaintiff’s counsel filed this case in September 2016 following a malware incident
                                         20
                                              potentially affecting payment card transactions at 61 Kimpton hotels and restaurants between
                                         21
                                              February and July 2016. (Compl., ECF 1 ¶ 2.) Plaintiff Lee Walters asserted five claims in his
                                         22
                                              original complaint: negligence, breach of implied contract, and three claims under California’s
                                         23
                                              Unfair Competition Law (unfair conduct, unlawful conduct, and fraudulent conduct). (Id. ¶¶ 57-
                                         24
                                              95.) Mr. Walters filed an amended complaint in January 2017 asserting the same claims. (Am.
                                         25
                                              Compl., ECF 34.) Following Kimpton’s motion to dismiss, the Court dismissed the UCL fraud
                                         26
                                              prong claim and allowed the other four claims to go forward. (Order, ECF 44.)
                                         27
                                                     The Court bifurcated pre-trial proceedings into individual liability and damages and class
                                         28


                                                                                             -2-
                                                Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 9 of 43



                                          1   certification phases, and ordered the parties to proceed first with discovery and summary

                                          2   judgment on liability and damages as to the named plaintiff only. (Order, ECF 47.) Early in

                                          3   discovery, Andrew Parsons joined as a plaintiff. (Second Am. Compl., ECF 61.) Mr. Parsons

                                          4   alleges that he used his payment card at a Kimpton hotel in Washington, D.C. during the at-risk

                                          5   window for the malware incident. (Id. ¶¶ 13-18.) In January 2018, the original plaintiff, Mr.

                                          6   Walters, was voluntarily dismissed. (Stipulation, ECF 74.)

                                          7          The parties completed fact discovery on February 16, 2018. (See Order, ECF 67.) The

                                          8   parties engaged in voluminous document and ESI discovery and exchanged substantial written

                                          9   discovery, including interrogatories and requests for admission.        Kimpton has taken the

                                         10   deposition of Mr. Parsons. Plaintiff has taken the depositions of Kimpton’s Rule 30(b) (6)
R OBINS K APLAN LLP




                                         11   representative, Kimpton’s four data security witnesses, and Kimpton’s Director of
            A TTORNEYS A T L AW




                                         12   Communications.
                          M INNEAPOLIS




                                         13          The parties have also engaged in substantial third-party discovery. Plaintiff issued

                                         14   subpoenas to the Better Business Bureau, Mandiant (forensics firm), SecureWorks (forensics

                                         15   firm), Sunera (computer security firm), Rapid7 (computer security firm), and certain employees

                                         16   of Kimpton’s parent company, IHG. Plaintiff deposed Mandiant, Sunera, and two IHG witnesses.

                                         17   Because of an examination of the documents produced by Kimpton and the depositions of its

                                         18   employees and the third parties which Kimpton brought in to conduct assessments of its

                                         19   information security environment, Plaintiff’s counsel became well versed in the circumstances

                                         20   surrounding the data breach and the reasons the breach occurred.

                                         21          Plaintiff’s counsel also retained a cybersecurity expert to assist Plaintiff’s counsel to

                                         22   identify the cause of the breach and to determine the preventive measures necessary to protect

                                         23   information of consumers in the future. This expert telephonically attended several of the

                                         24   depositions and reviewed documents produced by Kimpton. In addition, Plaintiff’s counsel

                                         25   retained a damages expert to assist counsel in determining the type and nature of the damages that

                                         26   the breach could cause.

                                         27   III.   REVISED TERMS OF SETTLEMENT
                                                     Plaintiff filed his initial motion for preliminary approval on May 23, 2018. On July 12,
                                         28


                                                                                           -3-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 10 of 43



                                          1   2018, this Court denied Plaintiff’s motion without prejudice. On August 9, 2018, Plaintiff filed

                                          2   his first renewed motion to address issues the Court raised. In Plaintiff’s prior renewed motion for

                                          3   preliminary approval, he addressed the following items detailed in the sections below:

                                          4          (1)     The parties substantially improved the claim form to address the Court’s main

                                          5   concern that it was unreasonable to expect a class member to fill out the form and gather all

                                          6   required documents to obtain the relief offered. The parties have agreed that the documentation

                                          7   described in the claim form would not be required for several categories, and a narrative

                                          8   description of the costs incurred would suffice.

                                          9          (2)     The proposed Claims Administrator, Epiq Systems, Inc. (“Epiq”), provided data

                                         10   on claims rates in cases with similar forms and losses, showing that the time required for even the
R OBINS K APLAN LLP




                                         11   unmodified claim form would not substantially compromise claim rates.
            A TTORNEYS A T L AW




                                         12          (3)     Plaintiff identified for the Court the number of class members in this case, and
                          M INNEAPOLIS




                                         13   identified the claims rate and average recovery per class member in a similar payment card data

                                         14   breach case.

                                         15          (4)     Plaintiff explained why the settlement amount of $600,000 and the claim process

                                         16   are both reasonable, particularly relative to other similar data-breach cases, and described in

                                         17   further detail both the definition of and expected claims rate for extraordinary out-of-pocket

                                         18   monetary losses.

                                         19          (5)     Plaintiff further explained the notice plan, including why notice in People

                                         20   magazine and certain websites was selected and is well designed to reach class members and

                                         21   particularly well suited to reach hotel guests and travelers.

                                         22          (6)     Plaintiff explained why this case satisfies the predominance requirement for a class

                                         23   action settlement.

                                         24          (7)     Plaintiff explained how this settlement satisfies this Court’s Civil Standing Order

                                         25   requirements for class action settlements and the Northern District’s Class Action Settlement

                                         26   Guidance.

                                         27          Separately, Kimpton filed a statement to address certain issues raised by the Court

                                         28   regarding the scope of expected damages to consumers in cases involving payment card security


                                                                                              -4-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 11 of 43



                                          1   incidents.
                                                     At the hearing on September 6, 2018 and in its subsequent Order, the Court raised
                                          2

                                          3   questions regarding three issues: 1) the number of hours for which a class member may seek

                                          4   reimbursement for time spent dealing with the effects of the breach and the hourly rate of

                                          5   compensation for time spent; 2) clarification that documentation is not required to support
                                          6
                                              expenses and that incurred expenses may simply be described to be reimbursed; and 3) the
                                          7
                                              attorney’s fees and costs provision included in the settlement agreement.
                                          8
                                                        First, the amended settlement agreement increases the number of hours for which an
                                          9
                                              injured class member may seek reimbursement from three to five.             (See infra at Section
                                         10
R OBINS K APLAN LLP




                                         11   IV(B)(1).) The total number of hours for which a class member may claim compensation is in line
            A TTORNEYS A T L AW




                                         12   with the average time spent by consumers to rectify problems resulting from a data
                          M INNEAPOLIS




                                         13   breach. Declaration of Michael F. Ram (Ram Decl.), Ex. 3 ¶ 5. According to The Aftermath of a
                                         14
                                              Data Breach: Consumer Settlement (April 2014), sponsored by Experian Data Breach Resolution
                                         15
                                              and conducted and reported by Ponemon Institute, approximately 39% of consumers who have
                                         16
                                              been affected by a data breach actually spent time dealing with the consequences of the breach. 1
                                         17

                                         18   Of those individuals, 34% noted that they were able to resolve any issues stemming from the data

                                         19   breach within one day. 2 These statistics support the reasonableness for this element of the

                                         20   settlement.
                                         21             Additionally, the amended settlement agreement increases the hourly rate for
                                         22
                                              compensation from $15 to $25. (See infra at Section IV(B)(1).) This hourly rate of compensation
                                         23
                                              offered to class members is greater than the average national hourly earnings in the United States
                                         24
                                              for the relevant time period, and is significantly more than double the current minimum wage for
                                         25
                                                    1
                                         26            The Aftermath of a Data Breach: Consumer Settlement (April 2014), p.19, available at:
                                              https://www.ponemon.org/local/upload/file/Consumer%20Study%20on%20Aftermath%20of%20
                                         27   a%20Breach%20FINAL%202.pdf (last accessed November 25, 2018).
                                                     2
                                                       Id.
                                         28


                                                                                            -5-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 12 of 43



                                          1   the state of California. Ram Decl., Ex. 3 ¶¶ 2-4. Although the minimum hourly wage in San
                                          2   Francisco is $15, the current federal minimum wage is $7.25. While some states set higher
                                          3
                                              minimum wages than the federal rate, the settlement rate of $25 is more than double any state
                                          4
                                              minimum wage 3 The compensation rate provided by the settlement agreement is also higher than
                                          5
                                              the minimum wage set by many national companies. For instance, Amazon recently raised its
                                          6

                                          7   minimum wage to $15, while Walmart will be raising its rate to $11 in 2019, and Target will be

                                          8   increasing its rate to $15 in 2020. 4

                                          9             Second, the notice documents have been revised to clarify that documentation is not
                                         10
                                              required to support expenses and that a description of expenses is enough for purposes of filing a
R OBINS K APLAN LLP




                                         11
                                              claim. As example, the short form notice now states clearly:
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                                        CLAIM FORM. To get a payment, you must file a Claim Form describing any
                                         13             expenses you incurred as a result of the Security Incident. To get a Claim
                                                        Form, visit the website or call 1-XXX-XXX-XXXX. The claim deadline is
                                         14
                                                        Month Day, 2018.
                                         15

                                         16             The long form notice now provides:
                                         17
                                                        There are two types of payments that are available: (1) Expense
                                         18             Reimbursement (Question 8) and (2) Extraordinary Expense Reimbursement
                                                        (Question 9). You may submit a claim for either or both types of payments. In
                                         19             order to claim each type of payment, you must describe each expense and how
                                                        it related to the Security Incident. You may also provide related documentation
                                         20             (receipts, bank statements, etc.) with your Claim Form if they are available.
                                                        The Claim Form includes examples of types of expenses you may have
                                         21
                                                        incurred and how to document them.
                                         22

                                         23             The notice documents are now more clearly worded and consistent with the revised claim
                                         24   form that was submitted with Plaintiff’s first renewed motion for preliminary approval. (See infra
                                         25
                                                    3
                                                       See, https://www.deputy.com/blog/top-states-with-the-highest-minimum-wage (last
                                         26   accessed December 10, 2018).
                                                     4
                                                       CNBC, Amazon raises minimum wage to $15 for all US employees,
                                         27   https://www.cnbc.com/2018/10/02/amazon-raises-minimum-wage-to-15-for-all-us-
                                              employees.html last accessed November 27, 2018).
                                         28


                                                                                              -6-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 13 of 43



                                          1   at Section IV(C); see also Exhibits B, C, and D to the Amended Settlement Agreement, Ex. 1
                                          2   (SA).)
                                          3
                                                       Third, the Court asked Plaintiff to address the attorney’s fees and costs provision included
                                          4
                                              in the settlement agreement. The parties have refined the Settlement Agreement to reflect that
                                          5
                                              Class Counsel have agreed to request a total amount of up to $800,000.00 from the Court for their
                                          6

                                          7   attorneys’ fees, reasonable costs and expenses. See Ex. 1, SA at §8.2. The Settlement Agreement

                                          8   also states that, “The amount(s) of any award of attorneys’ fees, costs, and expenses, and the

                                          9   service award to Representative Plaintiff, are intended to be considered by the Court separately
                                         10
                                              from the Court’s consideration of the fairness, reasonableness, and adequacy of the settlement.”
R OBINS K APLAN LLP




                                         11
                                              See Ex. 1, SA at §8.5.
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                                       After reaching agreement on benefits to Settlement Class Members, the parties separately
                                         13
                                              negotiated Plaintiff’s counsel’s claims for attorney fees, costs, and expenses. Declaration of John
                                         14

                                         15   Yanchunis (Yanchunis Decl.), Ex. 2 ¶ 13. Any award of attorneys’ fees, reasonable costs and

                                         16   expenses sums are to be paid separately from the relief obtained for the Settlement Class and do
                                         17   not impact the Class benefits in any way. Yanchunis Decl., Ex. 2 ¶ 23.
                                         18
                                                       Plaintiff’s counsel negotiated the attorneys’ fees amount based upon the monetary relief
                                         19
                                              provided to the Class, the expense and benefit of the injunctive relief provided by the Settlement,
                                         20
                                              and the hours and expenses incurred, and expected to be incurred, by counsel through the entire
                                         21

                                         22   course of the litigation, including through administration of the settlement. As explained in the

                                         23   attached Declaration of John Yanchunis, Plaintiff’s counsel’s current lodestar already exceeds

                                         24   $1,150,000.00 and counsel will incur additional lodestar and expenses in implementing the
                                         25   settlement and seeing it through final approval. Yanchunis Decl., Ex. 2 ¶ 25. As the Court
                                         26
                                              bifurcated the issues of liability and class certification, with liability first, coupled with the
                                         27
                                              technical complexities inherent in a data breach case, significant time was spent in discovery, and
                                         28


                                                                                              -7-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 14 of 43



                                          1   aside for class certification motion practice and the deposition of experts and any Daubert
                                          2   challenges, the case was close to being ready for trial. Yanchunis Decl., Ex. 2 ¶ 24. Additionally,
                                          3
                                              Plaintiff’s counsel have incurred more than $100,000.00 in litigation expenses, including
                                          4
                                              expenses for filing and court fees, research, travel, postage, printing, and mediation. Yanchunis
                                          5
                                              Decl., Ex. 2 ¶ 25. The billing rates for each firm and total hours expended to date are provided in
                                          6

                                          7   the attached Declaration of John Yanchunis. Counsel will supplement these numbers in their

                                          8   motion for attorney fees to be filed prior to the Final Approval Hearing. This motion will be filed

                                          9   at least thirty (30) days prior to the deadline for objecting to the proposed settlement. SA, Ex. 1 ¶¶
                                         10
                                              8.1-8.2. See N.D. Cal. Procedural Guidance for Class Action Settlements, §6 (“When proposing
R OBINS K APLAN LLP




                                         11
                                              dates for notice, objections, motions for attorneys’ fees and final approval, the parties must ensure
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              that the motion for attorneys’ fees is filed at least fourteen days before the deadline for objecting
                                         13
                                              to the settlement. See In re Mercury Interactive Corp. Securities Litigation, 618 F.3d 988 (9th
                                         14

                                         15   Cir. 2010).”). See also Standing Order for Civil Cases before Judge Vince Chhabria, §32.

                                         16          In its September 13 Order, the Court cited two Ninth Circuit cases to support its holding
                                         17   that the Plaintiffs’ anticipated $800,000 request was unjustified on the current record given the
                                         18
                                              low expected participation rate in the settlement and the $600,000. Ord. 2 (citing In re Bluetooth
                                         19
                                              Headset Prods. Liab. Litig., 654 F.3d 935, 947-49 (9th Cir. 2011); Staton v. Boeing Co., 327 F.3d
                                         20
                                              938, 964 (9th Cir. 2003)). Both In re Bluetooth and Staton, however, involved appeals following
                                         21

                                         22   the final approval of settlement agreements where the appellate courts were concerned about the

                                         23   factual findings the district court had made in connection with finally approving the fee awards.

                                         24   In re Bluetooth, 654 F.3d at 943 (district court “made (1) no explicit calculation of a reasonable
                                         25   lodestar amount; (2) no comparison between the settlement’s attorneys’ fees award and the
                                         26
                                              benefit to the class or degree of success in the litigation; and (3) no comparison between the
                                         27
                                              lodestar amount and a reasonable percentage award”); Staton, 327 F.3d at 966 (“no lodestar-based
                                         28


                                                                                             -8-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 15 of 43



                                          1   scrutiny of the fees awarded class counsel in the settlement agreement ever took place”). At this
                                          2   point here the claims rate and total payout are unknown, particularly in light of the other changes
                                          3
                                              the parties have made to the agreement in response to the Court’s concerns. And the parties have
                                          4
                                              further refined their agreement to include the following language: “The amount of attorneys’ fees
                                          5
                                              and expenses to be awarded shall be a matter of complete discretion of the Court upon
                                          6

                                          7   consideration of the complete factual record before the Court at the final fairness hearing,

                                          8   provided that the amount does not exceed $800,000.00.” SA, Ex. 1 ¶ 8.2. Thus, while the parties

                                          9   acknowledge and expect the Court will give close scrutiny to the final fee award, they
                                         10
                                              respectfully submit their agreement on this matter is not a reason to deny preliminary approval.
R OBINS K APLAN LLP




                                         11
            A TTORNEYS A T L AW




                                         12   IV.    THE TERMS OF THE SETTLEMENT AGREEMENT
                          M INNEAPOLIS




                                         13                     A. The Settlement Class
                                                     The proposed Settlement Class is defined as:
                                         14

                                         15               All residents of the United States whose Personal Information was
                                                          compromised as a result of the malware attack publicly announced by
                                         16               Kimpton on August 31, 2016.
                                              SA, Ex. 1 ¶ 1.26. A litigation class has not yet been certified. See N.D. Cal. Procedural
                                         17
                                              Guidance for Class Action Settlements, Preliminary Approval 1(a). The class definition is
                                         18
                                              consistent with the class definition in Plaintiff’s Second Amended Class Action Complaint (“[a]ll
                                         19
                                              persons residing in the United States whose personal and/or financial information was disclosed
                                         20
                                              in the Data Breach affecting Kimpton in 2015”) (ECF. 61, Second Amended Class Action
                                         21
                                              Complaint ¶ 54.). The class definition was revised to accurately include the date of the public
                                         22
                                              announcement of the Data Breach based on information learned in discovery.
                                         23
                                                     Through discovery Plaintiff confirmed that Kimpton has name and contact information
                                         24
                                              for approximately 149,200 Settlement Class Members, to whom Kimpton provided direct notice
                                         25
                                              of the security incident. The size of the remaining class is difficult to estimate with
                                         26
                                              precision. Because of the nature of payment card acceptance, Kimpton does not have an ability
                                         27
                                              to match contact information to most of the payment cards potentially affected by the
                                         28


                                                                                            -9-
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 16 of 43



                                          1   incident. Visa reported it considered 297,576 unique accounts to be at-risk, MasterCard

                                          2   identified 146,243 unique at-risk accounts (24,259 of which had been identified as at-risk due to

                                          3   other earlier reported incidents), and American Express identified 169,335 unique at-risk

                                          4   accounts (54,812 of which had been identified as at-risk due to other earlier reported

                                          5   incidents). These account number totals, however, are not necessarily equivalent to unique

                                          6   individuals because one person could have used a Visa account at the front desk and a

                                          7   Mastercard in a restaurant. Thus, based on these numbers, Kimpton estimates that in total

                                          8   approximately 600,000 unique individuals were potentially affected by the incident, many of

                                          9   whom used cards that were previously identified as at-risk by other security incidents reported to

                                         10   the payment card networks other than the Kimpton incident.
R OBINS K APLAN LLP




                                         11          B.      The Settlement Benefits
            A TTORNEYS A T L AW




                                         12                         Monetary Remedies
                          M INNEAPOLIS




                                         13          Under the Settlement, subject to its terms and conditions and subject to Court approval,

                                         14   Settlement Class Members are eligible to receive reimbursement of up to $250 (in total) for the

                                         15   following categories of out-pocket expenses resulting from the Security Incident:

                                         16               (i) unreimbursed bank fees;
                                                          (ii) unreimbursed card reissuance fees;
                                         17               (iii) unreimbursed overdraft fees;
                                                          (iv) unreimbursed charges related to unavailability of funds;
                                         18               (v) unreimbursed late fees;
                                                          (vi) unreimbursed over-limit fees;
                                         19               (vii) long distance telephone charges;
                                                          (viii) cell minutes (if charged by minute), Internet usage charges (if
                                         20               charged by the minute or by the amount of data usage and incurred solely
                                                          as a result of the Security Incident), and text messages (if charged by the
                                         21               message and incurred solely as a result of the Security Incident);
                                                          (ix) unreimbursed charges from banks or credit card companies;
                                         22               (x) postage;
                                                          (xi) interest on payday loans due to card cancelation or due to over-limit
                                         23               situation;
                                                          (xii) up to five hours of lost time spent dealing with replacement card
                                         24               issues or in reversing fraudulent charges or otherwise dealing with the
                                                          Security Incident (calculated at the rate of $25.00 per hour), but only if at
                                         25               least one full hour was spent;
                                                          (xiii) an additional $15 payment for each credit or debit card on which
                                         26               document fraudulent charges were incurred that were later reimbursed, to
                                                          compensate the claimant for lost time associated with seeking
                                         27               reimbursement for the fraud, but no documentation will be required for
                                                          this benefit;
                                         28               (xiv) costs of credit report(s) purchased by Settlement Class Members

                                                                                            - 10 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 17 of 43



                                          1               between February 1, 2016 and the Claims Deadline (with an affirmative
                                                          statement by the Settlement Class Member that it was purchased
                                          2               primarily because of the Security Incident); and
                                                          (xv) costs of credit monitoring and identity theft protection (not to exceed
                                          3               $80.00) purchased by Settlement Class Members between February 1,
                                                          2016 and the Claims Deadline (with an affirmative statement by the
                                          4               Settlement Class Member that it was purchased primarily because of the
                                                          Security Incident and not for other purposes, and with proof of purchase).
                                          5
                                              SA, Ex. 1 ¶ 2.1.
                                          6
                                                     As explained in Epiq’s supplemental declaration, in a recent payment card data breach
                                          7
                                              that included similar claim categories and capped total recovery for those claim categories of
                                          8

                                          9   $250 per Class Member, only 6 of the approximate 1430 submitted claims that were eligible for

                                         10   an award exceeded the $250 maximum. The average claim submitted was for an amount of
R OBINS K APLAN LLP




                                         11   $49.00. See Supplemental Epiq Declaration, ECF 98-14, ¶ 20. In their amended agreement, the
            A TTORNEYS A T L AW




                                         12
                                              parties agreed to increase the number of hours for which an injured class member may seek
                          M INNEAPOLIS




                                         13
                                              reimbursement from three to five. The parties have also agreed to increase the hourly rate for
                                         14
                                              compensation from $15 to $25. SA, Ex. 1 ¶ 2.1. The settlement provides fair compensation for
                                         15

                                         16   class members’ lost time: the hourly rate of compensation offered to class members matches the

                                         17   average national hourly earnings in the United States for the relevant time, and exceeds the

                                         18   current minimum wage for the state of California. Ram Decl., Ex. 3 ¶¶ 2-4. The total number of
                                         19   hours for which a class member may claim compensation matches the average time required for
                                         20
                                              consumers to rectify an identity theft. Ram Decl., Ex. 3 ¶ 5.
                                         21
                                                     Class Members who had other extraordinary unreimbursed out-of-pocket monetary losses
                                         22
                                              because of the Security Incident, including alleged unreimbursed fraudulent charges, are eligible
                                         23

                                         24   to make a claim for reimbursement of up to $10,000.00. SA, Ex. 1 ¶ 2.2. Settlement Class

                                         25   Members “shall also be eligible to be reimbursed for monetary out-of-pocket losses that are

                                         26   claimed by the Settlement Class Member to have occurred more likely than not as a result of the
                                         27
                                              Security Incident, in an amount not to exceed $10,000.00 per Settlement Class Member, subject
                                         28


                                                                                            - 11 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 18 of 43



                                          1   to the following conditions: (a) it is an actual, documented, and unreimbursed monetary loss; (b)
                                          2   was more likely than not caused by the Security Incident; (c) occurred during the time period
                                          3
                                              from February 1, 2016 through and including the end of the applicable claims period (see ¶ 2.2.2,
                                          4
                                              infra); (d) is not already covered by one or more of the categories in ¶ 2.1, and (e) the claimant
                                          5
                                              made reasonable efforts to avoid or seek reimbursement for the loss including but not limited to
                                          6

                                          7   exhaustion of all available credit monitoring insurance and identity theft insurance as required

                                          8   under ¶ 2.2.1. Settlement Class Members with claims under this paragraph may also submit

                                          9   claims for benefits under ¶ 2.1.” SA, Ex. 1 ¶ 2.2.
                                         10
                                                     Given the thorough and comprehensive claims categories and significant relief provided to
R OBINS K APLAN LLP




                                         11
                                              class members in paragraph 2.1 of the Settlement Agreement, and the expected narrow number of
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              Settlement Class Members who have other unreimbursed out-of-pocket monetary losses as a
                                         13
                                              result of the Security Incident, Plaintiff anticipates a limited number of Settlement Class
                                         14

                                         15   Members to submit a claim for extraordinary unreimbursed out-of-pocket monetary losses. While

                                         16   Plaintiff does not anticipate many claims for this category, it is important that Settlement Class
                                         17   Members who have incurred these out-of-pocket losses have an opportunity to be reimbursed.
                                         18
                                                     The aggregate amount of claims reimbursement for which Kimpton shall be responsible to
                                         19
                                              pay is capped at $600,000. If the total valid claims exceed the $600,000 cap, each individual
                                         20
                                              amount shall be reduced pro rata so that the aggregate claims reimbursement is exactly $600,000.
                                         21

                                         22   SA, Ex. 1 ¶ 2.4. Here, the Settlement includes a claims process to permit Settlement Class

                                         23   Members to recover for multiple categories of claims. Due to the nature and types of harm

                                         24   Settlement Class Members experienced because of the Security Incident, Plaintiff sought a robust
                                         25   and comprehensive settlement that would allow Settlement Class Members to recover the
                                         26
                                              maximum amount for their claims. See Standing Order for Civil Cases before Judge Vince
                                         27
                                              Chhabria, §32. As discussed in detail below, the claims process provides Settlement Class
                                         28


                                                                                            - 12 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 19 of 43



                                          1   Members the opportunity to submit a claim for numerous categories that they might not otherwise
                                          2   consider or on their own select. See SA, Ex. 1, ¶ 2.1. See also infra at Sections III(C), (D).
                                          3
                                                     Plaintiff negotiated the settlement with the anticipation that $600,000 should be more than
                                          4
                                              adequate to provide all claimants with the full amount they are entitled to recover. This amount
                                          5
                                              also compares favorably with the amounts in other payment data breach settlements. The per
                                          6

                                          7   card amount of this Settlement is approximately $1.00.         This compares favorably to other

                                          8   payment card data breach cases where the average per card amount was significantly below

                                          9   $1.00. See infra at Section V (B) (1) (d). Additionally, taking the example of a recent payment
                                         10
                                              card data breach settlement providing substantially similar relief, the approximate claims rate was
R OBINS K APLAN LLP




                                         11
                                              .3% and the average award amount per claim was $49.00. Here, using those figures, $600,000 is
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              more than adequate to cover the anticipated claims.
                                         13
                                                     Out-of-pocket costs claims-rates in large, consumer data breach cases consistently track at
                                         14

                                         15   from below one percent to three percent. See, e.g., In re Anthem, Inc. Data Breach Litig., 15-

                                         16   MD-02617-LHK, 2018 WL 3872788, at *13 (N.D. Cal. Aug. 15, 2018) (noting a 1.8% claims
                                         17   rate for the Anthem class, and “claims rates of approximately 0.2% and 0.23% in the In re Home
                                         18
                                              Depot and In re Target data-breach actions”); In re the Home Depot, Inc., Customer Data Sec.
                                         19
                                              Breach Litig., No. 1:14-MD-02583-TWT, ECF No. 245-1 (N.D. Ga.) (noting submission of
                                         20
                                              127,527 claims for a class of approximately 40,000,000 individuals, a rate of .31%). These
                                         21

                                         22   exemplar cases involved large, highly publicized consumer data breach cases, with tens of

                                         23   millions of class members—quite the contrast to the smaller, more intimate class involved in this

                                         24   case. These claims rates provide further support that the settlement amount of $600,000 will
                                         25   sufficiently cover the claims of class members.
                                         26
                                                     Unused funds will not be redistributed to class members who claim their share nor do
                                         27
                                              unused funds go to cy pres. See Standing Order for Civil Cases before Judge Vince Chhabria,
                                         28


                                                                                            - 13 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 20 of 43



                                          1   §32; See N.D. Cal. Procedural Guidance for Class Action Settlements, 8. This is because the goal
                                          2   of this settlement is to provide Settlement Class Members with unreimbursed out-of-pocket
                                          3
                                              expenses and documented lost time that resulted from the Security Incident. Plaintiff believes
                                          4
                                              that the Settlement will accomplish this goal and therefore Plaintiff did not seek additional
                                          5
                                              monetary relief beyond what Settlement Class Members can recover through the claims process.
                                          6

                                          7          The monetary relief provided under the terms of the settlement most likely exceeds the

                                          8   potential recovery if Plaintiff were to prevail on each of his claims. See N.D. Cal. Procedural

                                          9   Guidance for Class Action Settlements, 1(d). Reimbursement for out-of-pocket losses for the
                                         10
                                              fifteen categories detailed above exceeds what would otherwise be available remedies if the
R OBINS K APLAN LLP




                                         11
                                              Settlement is not approved. For example, under the terms of the Settlement, Class Members may
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              recover for the cost of credit monitoring, up to $80 and purchased anytime between February 1,
                                         13
                                              2016 and the Claims Deadline. Similarly, in addition to time spent dealing with the Security
                                         14

                                         15   Incident, Class Members can receive an additional $15 payment for each credit or debit card that

                                         16   incurred fraudulent charges that were reimbursed. Without a Settlement, these remedies would
                                         17   not likely be available to Class Members. Given the size of the Class and the amount of monetary
                                         18
                                              relief available to the Class, Plaintiff does not anticipate concerns about the allocation of the
                                         19
                                              settlement fund among Class Members. See N.D. Cal. Procedural Guidance for Class Action
                                         20
                                              Settlements, 1(e).
                                         21
                                                                    Injunctive Relief
                                         22
                                                     Class benefits from this Settlement Agreement are not merely monetary; they also include
                                         23
                                              injunctive relief designed to minimize the risk of future data breaches and protect consumer data
                                         24
                                              going forward. As part of the Settlement Agreement, Kimpton will adopt and implement, at a
                                         25
                                              minimum, the following data security measures for three years from the execution of the
                                         26
                                              Settlement Agreement:
                                         27
                                                          1) Information Security Position. Kimpton will designate a position that
                                         28


                                                                                          - 14 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 21 of 43



                                          1               is specifically responsible for overseeing information security compliance
                                                          at Kimpton Hotel & Restaurant Group, LLC.
                                          2               2) Annual PCI DSS Audits & Penetration Testing. Kimpton will hire a
                                                          third-party Qualified Security Assessor to conduct an annual assessment
                                          3               of Kimpton’s compliance with PCI DSS and hire a penetration testing
                                                          company to conduct an annual penetration test of Kimpton Hotel &
                                          4               Restaurant Group, LLC’s cardholder data environment. Qualified
                                                          Security Assessor means an independent security organization that has
                                          5               been qualified by the PCI Security Standards Council to assess an entity’s
                                                          adherence to PCI DSS. Penetration test means a manual process that
                                          6               complies with the standards set forth by PCI DSS for penetration testing.
                                                          3) Annual Security Awareness Program. Kimpton will provide annual
                                          7               security awareness training for its employees, which will include
                                                          education and training regarding payment card data security and payment
                                          8               card data security best practices.
                                                          4) Payment Card Acceptance Technology. With respect to all consumer
                                          9               card present payment transactions where a physical payment card is used
                                                          at a Kimpton hotel front desk or restaurant, Kimpton will: (1) implement
                                         10               a solution that encrypts payment card data when it is read by the card
                                                          acceptance device and routes the authorization message out to the
R OBINS K APLAN LLP




                                         11               payment card networks without the authorization message data being
                                                          unencrypted on devices owned and managed by Kimpton (“Encryption
            A TTORNEYS A T L AW




                                         12               Solution”); and (2) install card acceptance devices and payment
                          M INNEAPOLIS




                                                          applications that support acceptance of EMV enabled payment cards (the
                                         13               “EMV Solution”). Kimpton will implement the Encryption Solution and
                                                          EMV Solution by June 31, 2019 for card present transactions that occur at
                                         14               the front desk of its hotels. Kimpton will implement the Encryption
                                                          Solution and EMV Solution for card present transaction that occur in its
                                         15               restaurants by January 2020.
                                                          5) Senior Leadership reporting. Kimpton will report to its executive team
                                         16               about its cybersecurity efforts.

                                         17
                                              SA, Ex. 1 ¶¶ 3.1-3.5.
                                         18
                                                     The injunctive relief provisions included in the Settlement Agreement materially enhance
                                         19
                                              the value of this Settlement and represent significant improvements by Kimpton to its data
                                         20
                                              security. For example, though the parties disputed whether Kimpton had been PCI-compliant
                                         21
                                              (that is, compliant with the Payment Card Industry Data Security Standards [PCI-DSS]), this
                                         22
                                              settlement includes regular PCI-DSS compliance auditing. The improvements to Kimpton’s
                                         23
                                              payment card acceptance technology represent a significant financial investment by Kimpton and
                                         24
                                              further add to the relief Class Members would receive because of this Settlement.
                                         25
                                                     Thus, the meaningful benefit to Class Members through this settlement is not merely
                                         26
                                              monetary.    By including these security enhancements in addition to monetary relief, the
                                         27
                                              Settlement Agreement provides renewed confidence that Kimpton systems will prospectively
                                         28


                                                                                           - 15 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 22 of 43



                                          1   protect consumer data.

                                          2             C.     Proposed Notice Plan
                                          3             Pursuant to the Settlement Agreement, the parties propose that Epiq be appointed as

                                          4   Notice Specialist and Claims Administrator. Epiq is a nationally recognized class action notice

                                          5   and administration firm that has designed a class notice plan for this case, which the parties and

                                          6   Epiq believe is an effective plan. Kimpton has agreed to pay all costs associated with providing

                                          7   Class notice and administering the Settlement benefits. Such payment will be in addition to and

                                          8   not affect the amount of Class Settlement consideration available to Class Members. SA, Ex. 1 ¶

                                          9   4.2. The parties estimate that the settlement administration and notice will cost approximately

                                         10   $377,000. See N.D. Cal. Procedural Guidance for Class Action Settlements, §2. Since Kimpton
R OBINS K APLAN LLP




                                         11   is paying these costs in addition to the monetary relief provided to Class Members, this also
            A TTORNEYS A T L AW




                                         12   materially enhances the value of the Settlement.
                          M INNEAPOLIS




                                         13             With respect to notice, there are two groups of Settlement Class Members: those for

                                         14   whom Kimpton has email addresses and/or physical addresses, and those for whom Kimpton does

                                         15   not. Subject to Court approval, this Notice Plan involves direct notice to the approximately

                                         16   150,000 Settlement Class Members for whom physical addresses or email addresses are available.

                                         17   For the remaining Settlement Class Members, notice will be provided by publication. This

                                         18   publication notice will take two forms: first, an advertisement in People Magazine 5, which has a

                                         19   circulation of 3.4 million individuals. Second, the publication notice will also be made via online

                                         20   Internet banners through Facebook, the Google Display Network, and the Yahoo! Ad Network.

                                         21   A declaration from Epiq with additional details about the publication plan is attached as Exhibit F

                                         22   to the Amended Settlement Agreement. Further details are attached in a Supplemental

                                         23   Declaration previously filed. (ECF 98-14.)

                                         24             Finally, the Claims Administrator will also establish a settlement website in the form

                                         25   agreed to by the parties and the Court. In addition to the notices, the website will include

                                         26
                                                    5
                                                     Epiq’s supplemental declaration provides details as to why People Magazine was selected
                                         27   and how Epiq has proposed improving its online media plan to increase the number of online
                                              impressions. See Supplemental Epiq Decl., ECF 98-14 at ¶¶ 6-7.
                                         28


                                                                                           - 16 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 23 of 43



                                          1   information about the Settlement, related case documents, and the Settlement Agreement. Class

                                          2   Members will be able to submit claims electronically.

                                          3          Notice of the Settlement will be given to the Settlement Class no later than thirty days

                                          4   from the date of the Court’s Preliminary Approval Order. Pursuant to the Notice Plan, there will

                                          5   be two forms of notice, a long form and a summary notice, which are attached as Exhibits B and

                                          6   C to the Amended Settlement Agreement. The Class notice informs Class Members of the nature

                                          7   of the action, the litigation background, the terms of the agreement (including the definition of the

                                          8   Settlement Class), the relief provided by the Settlement Agreement, Class Counsel’s request for

                                          9   fees and expenses and the scope of the release and the binding nature of the Settlement on Class

                                         10   Members. It also describes the procedure for objecting to the Settlement; advises Class Members
R OBINS K APLAN LLP




                                         11   that they have the right to opt out of the Settlement and describes the consequences for opting out;
            A TTORNEYS A T L AW




                                         12   and states the date and time of the final approval hearing, advising that the date may change and
                          M INNEAPOLIS




                                         13   how to check the website.

                                         14          The Parties have worked with Epiq to create class notice that is easily understandable and

                                         15   includes the following: (1) contact information for class counsel to answer questions; (2) the

                                         16   address for a website, maintained by the claims administrator or class counsel, that has links to

                                         17   the notice, motions for approval and for attorneys' fees and any other important documents in the

                                         18   case; (3) instructions on how to access the case docket. The notice will state the date of the final

                                         19   approval hearing and clearly state that the date may change without further notice to the class.

                                         20   See N.D. Cal. Procedural Guidance for Class Action Settlements, §3. The notice is carefully

                                         21   written in plain English and unnecessary acronyms were avoided. See Standing Order for Civil

                                         22   Cases before Judge Vince Chhabria, §32. The notices have been updated to more clearly signal

                                         23   that documentation is not required to support expenses and that the expenses may simply be

                                         24   described. The notice documents are now more clearly worded and consistent with the revised

                                         25   claim form that was submitted with Plaintiff’s renewed motion for preliminary approval. See

                                         26   Exhibits B, C, D, and F to the Amended Settlement Agreement.

                                         27          The notice also instructs class members who wish to exclude themselves from the

                                         28   Settlement to send a letter to the settlement administrator, setting forth their name and a statement


                                                                                            - 17 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 24 of 43



                                          1   that they request exclusion from the class and do not wish to participate in the settlement. It does

                                          2   not require extraneous information not needed to effect an exclusion. See N.D. Cal. Procedural

                                          3   Guidance for Class Action Settlements, §4.

                                          4          Pursuant to the Northern District of California’s Procedural Guidance for Class Action

                                          5   Settlements, the notice instructs class members who wish to object to the settlement to send their

                                          6   written objections to the Court. All objections will be scanned into the electronic case docket and

                                          7   the parties will receive electronic notices of filing. The notice requires a written objection as a

                                          8   prerequisite to appearing in court to object to the settlement and it specifies that this requirement

                                          9   may be excused upon a showing of good cause. See Standing Order for Civil Cases before Judge

                                         10   Vince Chhabria, §32.      The notice also explains, “the Court will only require substantial
R OBINS K APLAN LLP




                                         11   compliance with the requirements for submitting an objection.” See Standing Order for Civil
            A TTORNEYS A T L AW




                                         12   Cases before Judge Vince Chhabria, §32.
                          M INNEAPOLIS




                                         13          No governmental agency is involved in this litigation, but the Attorney General of the

                                         14   United States and Attorneys General of each of the States will be notified of the proposed

                                         15   settlement pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715, and given an opportunity

                                         16   to raise any objections or concerns they may have.

                                         17          D.      Claim Form and Claim Process
                                         18          The parties have substantially improved the claim form to address the Court’s main
                                         19
                                              concern that it was unreasonable to expect a class member to fill out the form and gather all
                                         20
                                              required documents to obtain the relief offered.         First, the parties have agreed that the
                                         21
                                              documentation described in the claim form would not be required for several categories, and a
                                         22

                                         23   narrative description of the costs incurred would suffice.          Second, the proposed Claims

                                         24   Administrator, Epiq Systems, Inc., has provided data on claims rates in cases with similar forms

                                         25   and losses, showing that the time required for even the unmodified claim form would not
                                         26   substantially compromise claim rates.
                                         27
                                                     First, to address the Court’s concern about the required documentation to submit a claim,
                                         28


                                                                                            - 18 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 25 of 43



                                          1   the Parties have revised the claim form to eliminate required documents for several out-of-pocket
                                          2   expense categories, including: bank fees; card reissuance fees; fees related to frozen or
                                          3
                                              unavailable accounts; fees related to credit reports, identity theft insurance, and/or credit
                                          4
                                              monitoring; and incidental telephone, internet, or postage expenses. The Revised Claim Form is
                                          5
                                              attached as Exhibit A to the Amended Settlement Agreement.           The parties expect this to
                                          6

                                          7   significantly improve the claim process for Settlement Class Members. As the Court identified,

                                          8   by eliminating the need for a Settlement Class Member to spend the time gathering various

                                          9   documents to prove their expenses, and instead only asking for a narrative description of the
                                         10
                                              costs, Plaintiff expects submitting a claim to be a simpler process that may result in more
R OBINS K APLAN LLP




                                         11
                                              Settlement Class Members filing claims. In addition, Epiq’s online claim submission process
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              should make it a quick and simple process for Settlement Class Members to submit claims. See
                                         13
                                              Supplemental Epiq Decl., ECF 98-14 at ¶¶ 17-18 (providing a sample online claim form used in a
                                         14

                                         15   prior case).

                                         16           Second, while the Parties have agreed to revise the claim form to improve the process for
                                         17   Settlement Class Members, the claim form Plaintiff submitted with his original motion for
                                         18
                                              preliminary approval is substantially similar to the claim forms approved in other payment card
                                         19
                                              data breach class action settlements. See T.A.N. v. PNI Digital Media, Inc., 2:16-cv-00132-LGW-
                                         20
                                              RSB (S.D. Ga.), Docs. 37-1 at Ex. A (May 25, 2017) (claim form) and Doc. 40 (June 2, 2017)
                                         21

                                         22   (Preliminary Approval Order). See also Bray v. GameStop Corporation, 1:17-cv-01365-JEJ (D.

                                         23   Del.), Docs. 40-2 at Ex. D (July 16, 2017) (claim form) and Doc. 43 (August 1, 2018)

                                         24   (Preliminary Approval Order). While there is not yet information to provide the Court on the
                                         25   GameStop settlement claims process, for the PNI Digital Media settlement, Epiq has provided a
                                         26
                                              supplemental declaration that details how long it took claimants to input information online, the
                                         27
                                              number of claims made and average award. See Supplemental Epiq. Decl., ECF 98-14 ¶¶14-20.
                                         28


                                                                                           - 19 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 26 of 43



                                          1   In PNI, notice went to approximately 750,000 class members, with approximately 2,350
                                          2   submitting claims, for a claims rate of .3%.
                                          3
                                                     E.      Attorneys’ Fees, Costs, and Expenses
                                          4          Kimpton has agreed that Class Counsel is entitled to seek an award of reasonable
                                          5   attorneys’ fees, costs and expenses for prosecuting this action and will not object to Class
                                          6   Counsel’s petition for fees and expenses not to exceed $800,000 inclusive of expenses. Notably,
                                          7   the parties did not negotiate this agreement or any other issue with respect to attorneys’ fees, costs
                                          8   and expenses until the mediator had informed the parties that they had reached an agreement on
                                          9   Class relief. In addition, the award of fees costs and expenses does not reduce or otherwise affect
                                         10   the amount of compensation available to Class Members. Class Counsel’s lodestar substantially
R OBINS K APLAN LLP




                                         11   exceeds the attorneys’ fee request, which will be presented to the Court in their motion for
            A TTORNEYS A T L AW




                                         12   attorneys’ fees, costs and expenses. This motion will be filed at least thirty (30) days prior to the
                          M INNEAPOLIS




                                         13   deadline for objecting to the proposed settlement. SA, Ex. 1 ¶¶ 8.1-8.2. See N.D. Cal. Procedural
                                         14   Guidance for Class Action Settlements, §6 (“When proposing dates for notice, objections,
                                         15   motions for attorneys’ fees and final approval, the parties must ensure that the motion for
                                         16   attorneys’ fees is filed at least fourteen days before the deadline for objecting to the settlement.
                                         17   See In re Mercury Interactive Corp. Securities Litigation, 618 F.3d 988 (9th Cir. 2010).”). See
                                         18   also Standing Order for Civil Cases before Judge Vince Chhabria, §32.
                                         19
                                                     F.      Service Awards
                                         20          The Settlement allows Class Counsel to request and for Kimpton to pay a service award to
                                         21   Andrew Parsons, Plaintiff and the proposed Class Representative, in an amount not to exceed
                                         22   $5,000.00 as approved and ordered by the Court upon final approval of the Class Settlement. The
                                         23   Class Representative’s agreement to the Settlement is not conditioned in any manner on the
                                         24   award of a service award or its amount. Declaration of Andrew Parsons, ECF 98-12 ¶ 10. The
                                         25   Class Representative has given his time and accepted his responsibilities admirably, participating
                                         26   actively in this litigation as required and in a manner beneficial to the Class generally. Yanchunis
                                         27   Decl., Ex. 2 ¶ 41. The proposed service award is presumptively reasonable. In re Yahoo Mail
                                         28


                                                                                             - 20 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 27 of 43



                                          1   Litig., No. 13-CV-4980, 2016 WL 4474612, at *11 (N.D. Cal. Aug. 25, 2016) (“The Ninth

                                          2   Circuit has established $5,000.00 as a reasonable benchmark [for service awards].”). It is

                                          3   particularly warranted by Mr. Parsons’ extensive participation in the litigation, including being

                                          4   deposed on personal financial matters. See, e.g., Garner v. State Farm Mut. Auto. Ins. Co., No.

                                          5   CV 08 1365, 2010 WL 1687832, at *17 (N.D. Cal. Apr. 22, 2010). Here, there are no conditions

                                          6   placed on the incentive award nor does the amount of the award undermine the adequacy of the

                                          7   class representative. See N.D. Cal. Procedural Guidance for Class Action Settlements, §7 (citing

                                          8   See, e.g., Radcliffe v. Experian Info. Solutions, 715 F.3d 1157 (9th Cir. 2013).)

                                          9             G.     Release of Claims
                                         10             Under the Settlement, each member of the Class will be deemed to have released any and
R OBINS K APLAN LLP




                                         11   all claims, demands, rights, liabilities and causes of action of every nature and description
            A TTORNEYS A T L AW




                                         12   whatsoever, known or unknown, suspected or unsuspected, asserted or that might have been
                          M INNEAPOLIS




                                         13   asserted, by the Plaintiff or any Settlement Class Member, against Kimpton arising out of or

                                         14   related to the facts giving rise to the subject matter of the Complaint in this case. SA, Ex. 1 ¶ 7.1.

                                         15   Class Members are only releasing claims based on the identical factual predicate, as required

                                         16   under Ninth Circuit precedent. See Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010). See

                                         17   also Standing Order for Civil Cases before Judge Vince Chhabria, §32). Under this precedent,

                                         18   “we have held that federal district courts properly released claims not alleged in the underlying

                                         19   complaint where those claims depended on the same set of facts as the claims that gave rise to the

                                         20   settlement.” Hesse, supra. There are not any differences between the claims to be released and

                                         21   the claims set out in the operative complaint. See N.D. Cal. Procedural Guidance for Class

                                         22   Action Settlements, 1(c). 6

                                         23

                                         24

                                         25

                                         26
                                                    6
                                                      The Parties are not requesting that this Court enjoin current or future litigation in other
                                         27   courts based on conduct covered by the release. See Standing Order for Civil Cases Before Judge
                                              Vince Chhabria, §32.
                                         28


                                                                                             - 21 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 28 of 43



                                          1

                                          2   V.     ARGUMENT
                                          3          A.      The Proposed Settlement Class Should Be Certified
                                          4                          The Class Meets the Requirements of Rule 23(a)
                                          5          Before assessing the parties’ settlement, the Court should first confirm that the underlying

                                          6   settlement class meets the requirements of Rule 23. See Amchem Prods. v. Windsor, 521 U.S.

                                          7   591, 620 (1997); Manual for Complex Litigation, Fourth, § 21.632 (2004). The prerequisites for

                                          8   class certification under Rule 23(a) are numerosity, commonality, typicality, and adequacy—each

                                          9   of which is satisfied here. Fed. R. Civ. P. 23(a). The proposed settlement class includes more than

                                         10   150,000 people, and so readily satisfies the numerosity requirement. See Fed. R. Civ. P. 23(a) (1);
R OBINS K APLAN LLP




                                         11   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998).
            A TTORNEYS A T L AW




                                         12          The proposed class also satisfies the commonality requirement of Rule 23(a), which
                          M INNEAPOLIS




                                         13   requires that class members’ claims “depend upon a common contention,” of such a nature that

                                         14   “determination of its truth or falsity will resolve an issue that is central to the validity of each

                                         15   [claim] in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The central

                                         16   question behind every claim in this litigation is whether Kimpton adequately secured its

                                         17   consumers’ payment card information.         The answer to that question depends on common

                                         18   evidence that does not vary from class member to class member, and so can be resolved—

                                         19   whether through litigation or settlement—for all class members at once.

                                         20          The final requirements of Rule 23(a)—typicality and adequacy—are likewise satisfied

                                         21   here. The proposed Class Representative used a payment card for a stay at an affected Kimpton

                                         22   property during the breach period, and so he was affected by the same inadequate data security

                                         23   that Plaintiff alleges harmed the rest of the class. See Just Film, Inc. v. Buono, 847 F.3d 1108,

                                         24   1118 (9th Cir. 2017) (“it is sufficient for typicality if the plaintiff endured a course of conduct

                                         25   directed against the class”). The proposed Class Representative also has no conflict with the class;

                                         26   has participated actively in the case, including by sitting for a deposition; and is represented by

                                         27   experienced attorneys. Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003) (adequacy

                                         28   satisfied if Plaintiffs and their counsel lack conflicts of interest and are willing to prosecute the


                                                                                            - 22 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 29 of 43



                                          1   action vigorously on behalf of the class).

                                          2                          The Class Meets the Requirements of Rule 23(b)(3)
                                          3           “In addition to meeting the conditions imposed by Rule 23(a), the parties seeking class
                                          4
                                              certification must also show that the action is maintainable under Fed. R. Civ. P. 23(b)(1), (2) or
                                          5
                                              (3).” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (1997). Here, the proposed class is
                                          6
                                              maintainable under Rule 23(b) (3), as common questions predominate over any questions
                                          7

                                          8   affecting only individual members and class resolution is superior to other available methods for

                                          9   a fair resolution of the controversy. Id. Plaintiff’s liability case depends, primarily, on whether

                                         10   Kimpton used reasonable data security to protect payment card data. That question can be
R OBINS K APLAN LLP




                                         11   resolved using the same evidence for all class members, and thus is the precise type of
            A TTORNEYS A T L AW




                                         12
                                              predominant question that makes a class-wide adjudication worthwhile. See Tyson Foods, Inc. v.
                          M INNEAPOLIS




                                         13
                                              Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (“When ‘one or more of the central issues in the
                                         14
                                              action are common to the class and can be said to predominate, the action may be considered
                                         15

                                         16   proper under Rule 23(b)(3) …’”). This case involves a single cybersecurity incident that impacted

                                         17   all Class members whose data was stolen in connection with using a payment card at Kimpton

                                         18   properties, giving rise to claims under state law that all share the same common nucleus of facts
                                         19
                                              and law pertaining to the duty of care and whether Kimpton violated it.
                                         20
                                                      The Court, in its June 12, 2018 Order, had originally asked for a more detailed
                                         21
                                              explanation of how the proposed class satisfies the predominance requirements as set forth in In
                                         22
                                              re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679, 707 (9th Cir. 2018). The Ninth Circuit has
                                         23

                                         24   since granted en banc review and that case can no longer be cited as authority. In re Hyundai

                                         25   And Kia Fuel Econ. Litig., No. 15-56014, 2018 WL 3597310, at *1 (9th Cir. July 27, 2018).
                                         26   Nonetheless, this Court has an independent obligation to assess predominance and this case
                                         27
                                              satisfies the Rule.
                                         28


                                                                                           - 23 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 30 of 43



                                          1          Predominance is satisfied in this case and the common legal and factual issues here
                                          2   outweigh any “questions affecting only individual members.” F.R.C.P. 23(b)(3). Familiar Ninth
                                          3
                                              Circuit standards going back at least 20 years, to Hanlon, govern the predominance inquiry: here,
                                          4
                                              as in in Hanlon, “a common nucleus of facts and potential legal remedies dominate this
                                          5
                                              litigation.” 150 F.3d at 1022. Thus, any variations in state law do not outweigh the predominance
                                          6

                                          7   of factual and legal issues with respect to the constellation of claims in this case in the settlement

                                          8   context.     Id. at 1022–23 (holding that “idiosyncratic differences between state consumer

                                          9   protection laws are not sufficiently substantive to predominate over the shared claims”).
                                         10
                                              Previously filed as ECF 98-13 are 50-state surveys for Plaintiff’s two common law causes of
R OBINS K APLAN LLP




                                         11
                                              action, each of which demonstrate the overwhelming similarities that satisfy the predominance
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              analysis.
                                         13
                                                         “Variations in state law do not necessarily preclude a 23(b)(3) action.’” Hanlon, 150
                                         14

                                         15   F.3d at 1022. Here, there are no material differences as to Plaintiff’s common-law negligence or

                                         16   breach of implied contract claims. Hanlon, 150 F.3d at 1022; Just Film, 847 F.3d at 1122. The
                                         17   basic elements of contract law, as they apply to our facts, are the same across states. See In re
                                         18
                                              Conseco Life Ins. Co. LifeTrend Ins. Sales and Mktg. Litig., 2010 WL 3931096 (N.D. Cal. Oct. 6,
                                         19
                                              2010); cf. American Airlines v. Wolens, 513 U.S. 219, 233 n.8 (1995) (“Because contract law is
                                         20
                                              not at its core ‘diverse, nonuniform, and confusing,’ we see no large risk of nonuniform
                                         21

                                         22   adjudication….”) (citations omitted). The breach of implied contract claim focuses on issues of

                                         23   Kimpton’s privacy policy and the alleged breach of that policy, both of which are subject to

                                         24   common proof. There are no material differences in state law with respect to interpretation or
                                         25   breach that would require individualized adjudication of the facts here at issue. Just Film, 847
                                         26
                                              F.3d at 1123.
                                         27

                                         28          Similarly, the commonalities with respect to the key facts and legal issues relevant to


                                                                                             - 24 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 31 of 43



                                          1   Plaintiff’s negligence claim outweigh any individualized differences.       The core elements of

                                          2   negligence – duty, breach, causation, damages – do not substantively vary from state-to-state

                                          3   (except as to contributory/comparative negligence principles not at play in this single-defendant

                                          4   case). See ECF 98-13. In sum, these claims are so similar across states that they do not defeat

                                          5   predominance.

                                          6          True, this case includes an unfair competition claim under California Business &

                                          7   Professions Code section 17200, the precise kind of consumer protection statute that would result

                                          8   in application of multiple state laws under, e.g., Mazza v. Am. Honda Motor Co., 666 F.3d 581,

                                          9   589-90 (9th Cir. 2012). But let us presume that the consumer protection laws of multiple states

                                         10   apply because of this single claim. That fact still does not defeat predominance.
R OBINS K APLAN LLP




                                         11          Here, as in in Hanlon, “a common nucleus of facts and potential legal remedies dominate
            A TTORNEYS A T L AW




                                         12   this litigation.” 150 F.3d at 1022. Class members here do not occupy different factual positions
                          M INNEAPOLIS




                                         13   that might create conflicts in the legal viability of their claims. Much like Hanlon’s class

                                         14   members who all had “the same problem – an allegedly defective rear latchgate…” (Hanlon, 150

                                         15   F.3d at 1021), the class members here all suffered the same loss of personal information from the

                                         16   same single cybersecurity incident, which compromised payment-card data. That theft gives rise

                                         17   to claims under state law that all share the same common nucleus of facts and law pertaining to

                                         18   the duty of care and whether Kimpton violated it. It’s the same injury, from the same origin,

                                         19   based on the same facts. Any variations in state law do not outweigh the predominance of

                                         20   common factual and legal issues in this case. See Hanlon, at 1022–23 (holding that “idiosyncratic

                                         21   differences between state consumer protection laws are not sufficiently substantive to

                                         22   predominate over the shared claims”).

                                         23          In light of the common factual evidence, this Court can conclude that “common,

                                         24   aggregation-enabling, issues in the case are more prevalent or important” (Tyson Foods, 136 S.

                                         25   Ct. at 1045) even if there are variations between the state statutory claims, particularly where

                                         26   much of that variation applies statewide rather than individually.       For all of these claims,

                                         27   variations in state law that apply statewide, or to other large sub-groups of the class, do not pose

                                         28   individualized issues at all, and raise only questions of manageability irrelevant to settlement


                                                                                            - 25 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 32 of 43



                                          1   under governing law. Amchem Prods, 521 U.S. at 623. Likewise, there is a long-standing rule that

                                          2   individualized damages issues do not defeat predominance. Tyson Foods, 136 S.Ct. at 1045;

                                          3   Vaquero v. Ashley Furn., 824 F.3d 1150, 1155 (9th Cir. 2016).

                                          4             Finally, since “the proposal is that there be no trial,” manageability considerations have no

                                          5   impact on whether the proposed settlement class should be certified. Amchem, 521 U.S. at 620.

                                          6   There is only the predominant issue of whether Kimpton properly secured the payment card data

                                          7   of its consumers, such that Kimpton’s security should be improved and class members affected by

                                          8   the data breach provided with a remedy. As a practical matter, that issue cannot be resolved

                                          9   through individual trials or settlement negotiations: the amount at stake for individual class

                                         10   members is too small, the technical issues involved are too complex, and the required expert
R OBINS K APLAN LLP




                                         11   testimony and document review too costly. See Just Film, 847 F.3d at 1123. 7
            A TTORNEYS A T L AW




                                         12             In sum, because of the common experience of every individual in this Class with respect
                          M INNEAPOLIS




                                         13   to the single event of the Kimpton data breach, the common evidence pertaining to data security

                                         14   and the breach, and the common legal issues across the common law and statutory claims, the

                                         15   proposed class is “sufficiently cohesive to warrant adjudication by representation.” Amchem

                                         16   Prods., 521 U.S. at 623.

                                         17             B.     The Court Should Grant Preliminary Approval
                                         18                            The Standard for Preliminary Approval
                                         19             Federal Rule of Civil Procedure 23(e) provides that a class action cannot be settled or

                                         20   compromised without approval by the court. Fed. R. Civ. P. 23(e). Judicial approval is required

                                         21   regardless of whether the action is certified for trial and later settled or is certified for purposes of

                                         22   settlement. Manual for Complex Litigation, Fourth, § 21.61 (2004). The approval process

                                         23   typically involves two steps.       First, the settlement is approved preliminarily following the

                                         24
                                                    7
                                         25           A class action is not only the superior method of adjudicating consumer claims arising
                                              from this data breach, it is the only method practicable—just as in other data breach cases where a
                                         26   class wide settlement has been approved. See, e.g., In re Linkedin User Privacy Litig., 309
                                              F.R.D. 573, 585 (N.D. Cal. 2015); In re the Home Depot, Inc., Customer Data Sec. Breach Litig.,
                                         27   2016 WL 6902351, at *2 (N.D. Ga. Aug. 23, 2016); In re Countrywide Fin. Corp. Customer Data
                                              Sec. Breach Litig., 2009 WL 5184352, at *6–7 (W.D. Ky. Dec. 22, 2009).
                                         28


                                                                                              - 26 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 33 of 43



                                          1   submission by the parties of relevant information concerning the terms of the settlement and the

                                          2   history of the litigation. Second, after notice of the proposed settlement is given to the class, the

                                          3   court conducts a final approval hearing, also known as a fairness hearing.              Nat’l Rural

                                          4   Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523 (C.D. Cal. 2004). Ultimately, to approve

                                          5   the proposed settlement, this Court must determine that it is fair, reasonable and adequate.

                                          6   Officers for Justice v. Civil Serv. Comm’n of City & County of San Francisco., 688 F.2d. 615, 625

                                          7   (9th Cir. 1982). A presumption of fairness exists where the settlement is reached through arm’s-

                                          8   length negotiations, sufficient investigation has taken place to allow counsel and the Court to act

                                          9   intelligently, and counsel is experienced in similar types of litigation. Duhaime v. John Hancock

                                         10   Mut. Life. Ins. Co., 177 F.R.D. 54, 68 (D. Mass. 1997) (settlement is presumed fair where it is the
R OBINS K APLAN LLP




                                         11   product of arm’s-length negotiations).
            A TTORNEYS A T L AW




                                         12             In the past, courts have focused only on whether the proposed agreement appears to be
                          M INNEAPOLIS




                                         13   non-collusive, is free of “obvious deficiencies,” and generally falls within the range of “possible”

                                         14   approval. See, e.g., In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D. Cal.

                                         15   2007). More recently, however, several courts in this district have criticized the notion that review

                                         16   of proposed class settlements at the preliminary approval stage need only involve a “quick look,”

                                         17   or a watered-down version of final approval. See Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030, 1036

                                         18   (N.D. Cal. 2016). 8

                                         19             Proposed revisions to Rule 23—effective on December 1, 2018—further confirm the need

                                         20   for a more detailed analysis. Under the proposed rule, notice should be given to the class, and

                                         21   hence, preliminary approval should only be granted, where the Court “will likely be able to”

                                         22   finally approve the settlement under Proposed Rule 23(e)(2) and certify the class for settlement

                                         23   purposes. Fed. R. Civ. P. 23 (proposed amended Rule 23(e)); see also id. 2018 Amendment

                                         24   Advisory Committee Notes. Thus, the proposed rule reflects the factors already used in this

                                         25
                                                    8
                                                      See Standing Order For Civil Cases Before Judge Vince Chhabria, §32. See also
                                         26   O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1122 (N.D. Cal. 2016); Viceral v. Mistras
                                              Grp., Inc., 2016 WL 5907869, at *6 (N.D. Cal. Oct. 11, 2016).; Hunt v. VEP Healthcare, Inc.,
                                         27   No. 16-cv- 04790-VC, 2017 WL 3608297 (N.D. Cal., Aug. 22, 2017); Eddings v. DS Services of
                                              America, Inc., No. 15-cv-02576-VC, 2016 WL 3390477 (N.D. Cal. May 20, 2016).
                                         28


                                                                                            - 27 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 34 of 43



                                          1   Circuit for final approval: (1) the strength of the plaintiff’s case; (2) the risk, expense, complexity,

                                          2   and likely duration of further litigation; (3) the risk of maintaining class action status throughout

                                          3   the trial; (4) the amount offered in settlement; (5) the extent of discovery completed and the stage

                                          4   of the proceedings; (6) the experience and views of counsel; (7) the presence of a governmental

                                          5   participant; (8) the reaction of the class members to the proposed settlement; and (9) whether the

                                          6   settlement is a product of collusion among the parties. In re Bluetooth Headset Products Liab.

                                          7   Litig., 654 F.3d 935, 946 (9th Cir. 2011).

                                          8          “[I]n the context of a case in which the parties reach a settlement agreement prior to class

                                          9   certification, courts must peruse the proposed compromise to ratify both the propriety of the

                                         10   certification and the fairness of the settlement.” Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir.
R OBINS K APLAN LLP




                                         11   2003); see also Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998) (“settlement
            A TTORNEYS A T L AW




                                         12   approval that takes place prior to formal class certification requires a higher standard of
                          M INNEAPOLIS




                                         13   fairness.”) As the Ninth Circuit has observed, “[p]rior to formal class certification, there is an

                                         14   even greater potential for a breach of fiduciary duty owed the class during settlement.

                                         15   Accordingly, such agreements must withstand an even higher level of scrutiny for evidence of

                                         16   collusion or other conflicts of interest than is ordinarily required under Rule 23(e) before securing

                                         17   the court’s approval as fair.” In re Bluetooth, 654 F.3d at 946. Ultimately, “[s]trong judicial

                                         18   policy favors settlements.” Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 576, (ellipses and

                                         19   quotation marks omitted) (quoting Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th

                                         20   Cir. 1992)).

                                         21          Accordingly, Plaintiff addresses each of the following settlement factors articulated by the

                                         22   Ninth Circuit and by the proposed amended Rule 23(e) (while recognizing that at least one of

                                         23   those factors—the reaction of class members—is not yet known) and submit that they collectively

                                         24   weigh in favor of judicial approval:

                                         25                  (a) the strength of the plaintiff's case;
                                                             (b) the risk, expense, complexity, and likely duration of further litigation;
                                         26                  (c) the risk of maintaining class action status throughout the trial;
                                                             (d) the amount offered in settlement;
                                         27                  (e) the extent of discovery completed and the stage of the proceedings;
                                                             (f) the experience and views of counsel;
                                         28                  (g) the presence of a governmental participant;

                                                                                                - 28 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 35 of 43



                                          1               (h) the reaction of the class members to the proposed settlement; and
                                                          (i) whether the settlement is a product of collusion among the parties.
                                          2
                                              Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575-76 (9th Cir. 2004); In re Bluetooth
                                          3
                                              Headset Products Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011).
                                          4
                                                                     a.      The Strength of Plaintiff’s Case
                                          5
                                                     Plaintiff believes he has a good case for liability. Pursuant to the scheduling order in this
                                          6
                                              case, at the time the parties negotiated the Settlement, Plaintiff had developed a solid factual
                                          7
                                              record to move this case forward, and was preparing his motion for summary judgment on his
                                          8
                                              individual claims and damages.       Plaintiff was prepared to submit evidence supporting his
                                          9
                                              assertion that Kimpton had failed to take a number of industry-standard measures to secure its
                                         10
                                              consumers’ payment card data; ignored warning of vulnerabilities in its data security; and that
R OBINS K APLAN LLP




                                         11
                                              Kimpton missed opportunities to detect and stop the data breach while it was underway. Plaintiff
            A TTORNEYS A T L AW




                                         12
                                              also believes he would be able to show that he suffered damages as a result of the Kimpton data
                          M INNEAPOLIS




                                         13
                                              breach. However, throughout the litigation, Kimpton has continually disputed the sufficiency of
                                         14
                                              Plaintiff’s allegations, and Kimpton believes that discovery against Plaintiff Parsons has allowed
                                         15
                                              Kimpton to develop a factual record to support many of the same basic arguments Kimpton raised
                                         16
                                              on its motion to dismiss. Although Plaintiff feels that he would be able to obtain a favorable
                                         17
                                              ruling on his motion for summary judgment, this is not a certainty. Moreover, as discussed
                                         18
                                              above, the proposed settlement provides for monetary benefits that likely exceed what class
                                         19
                                              members would likely be able to recover if Plaintiff were to establish class-wide liability.
                                         20
                                              Although the last several years have seen a significant number of cases filed following data
                                         21
                                              breaches and the identity theft which may follow, class wide damage models remain the subject
                                         22
                                              of debate among parties to litigation and a data breach case has not yet gone to trial. Defendant
                                         23
                                              here would have no doubt advanced challenges to a class wide damage model. This settlement
                                         24
                                              brings certainty to the issues. Moreover, the level of effort that each class member must undertake
                                         25
                                              to claim those settlement benefits is likely significantly less than if he or she were forced to prove
                                         26
                                              and claim causation and damages in a contested proceeding.
                                         27

                                         28


                                                                                             - 29 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 36 of 43



                                          1

                                          2                          b.      The Risk, Expense, Complexity, and Likely Duration of
                                                                             Further Litigation
                                          3
                                                      Although Plaintiff is confident in the merits of his claims, the risks involved in
                                          4
                                              prosecuting a class action through trial cannot be disregarded. While most of Plaintiff’s claims
                                          5
                                              survived a motion to dismiss, Plaintiff would still need to prevail on cross-motions for summary
                                          6
                                              judgment and then prevail on a motion for class certification. Almost all class actions involve a
                                          7
                                              high level of risk, expense, and complexity, which is one reason that judicial policy so strongly
                                          8
                                              favors resolving class actions through settlement. Linney v. Cellular Alaska P’ship, 151 F.3d
                                          9
                                              1234, 1238 (9th Cir. 1998). This is not only a complex case, but it is in an especially risky field
                                         10
                                              of litigation in which a data breach class case has not yet gone to trial or undergone the rigors of
R OBINS K APLAN LLP




                                         11
                                              any subsequent appeals. See, e.g., In re Countrywide Fin. Corp. Customer Data Sec. Breach
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              Litig., 2010 WL 3341200, at *6 (W.D. Ky. Aug. 23, 2010) (approving data breach settlement, in
                                         13
                                              part, because “proceeding through the litigation process in this case is unlikely to produce the
                                         14
                                              Plaintiffs’ desired results”). Data breach cases continue to be among the most risky and uncertain
                                         15
                                              of all class action litigation and certification is still rare. Even if the Court had certified a class,
                                         16
                                              Kimpton would have sought appellate review. The Court may recall that Kimpton unsuccessfully
                                         17
                                              sought an interlocutory review of this Court’s order on the motion to dismiss. Through the
                                         18
                                              Settlement, Plaintiff and Class members gain significant benefits without having to face further
                                         19
                                              risk.
                                         20
                                                                     c.      The Risk of Maintaining Class Action Status throughout Trial
                                         21
                                                      Plaintiff believes he would prevail on a motion for summary judgment and then also
                                         22
                                              prevail on class certification. However, there is little directly analogous precedent to rely upon.
                                         23
                                              Class certification has been denied in other consumer data breach cases and it was only last year
                                         24
                                              that the first litigation class was certified in a consumer data breach case. See Smith v. Triad of
                                         25
                                              Alabama, LLC, 2017 WL 1044692, at *6 (M.D. Ala. Mar. 17, 2017). The lack of direct precedent
                                         26
                                              creates an additional risk in achieving and maintaining class action status throughout trial and
                                         27
                                              even appeal. While Plaintiff feels that he would be able to obtain certification outside of a
                                         28


                                                                                              - 30 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 37 of 43



                                          1   settlement context and maintain certification through trial, this is not certainty. Additionally, any

                                          2   potential certification would be subject to later appeal and potential reversal. Also, the cost of

                                          3   trial and any appeals would be significant and would delay the resolution of this litigation without

                                          4   the guarantee of any relief.

                                          5                          d.      The Amount Offered In Settlement
                                          6          Through arm’s-length negotiations between sophisticated counsel experienced in litigating
                                          7
                                              complex cases and through the assistance of an experienced mediator, the parties were able to
                                          8
                                              reach an agreement that compares very favorably to settlements in payment card data breach class
                                          9
                                              actions that have been approved by other courts. As discussed above, payment card data breach
                                         10
                                              class action cases are particularly risky and challenging and the outcome of this settlement should
R OBINS K APLAN LLP




                                         11
            A TTORNEYS A T L AW




                                         12   be considered not only as favorable compared to other payment card data breach class action
                          M INNEAPOLIS




                                         13   settlements, but as particularly favorable given that multiple other payment card data breach cases
                                         14   against hotel or restaurant chains have resulted in no recovery for the plaintiff or class members.
                                         15
                                              See, e.g., Dugas v. Starwood Hotels & Resorts Worldwide, Inc., 3:16-cv-00014-GPC-BLM (S.D.
                                         16
                                              Cal.), Doc. 56 (order dismissing payment card data breach case) (July 11, 2017); Whalen v.
                                         17
                                              Michaels Stores, Inc., 689 F. App'x 89 (2d Cir. 2017) (order affirming dismissal of payment card
                                         18

                                         19   data breach case).

                                         20
                                                         •   The Home Depot data breach, which involved the theft of approximately 92
                                         21                  million consumers, consisting of 40 million consumers’ payment data and 53
                                                             million consumers’ email addresses settled creating a $13 million fund for
                                         22                  consumers, paying an additional $6.5 million for internet and dark web monitoring
                                                             services (which was eligible to be repaid from the fund), and $7.5 million in
                                         23                  attorney fees. For the 40 million payment cards at issue, the settlement equates to
                                                             approximately .33 cents per card. See In re the Home Depot, Inc., Customer Data
                                         24                  Sec. Breach Litig., No. 1:14-MD-02583-TWT, ECF No. 181-2 (March 7, 2016)
                                                             (Settlement Agreement); id., 2016 WL 6902351, at *6 (N.D. Ga. Aug. 23, 2016)
                                         25                  (order approving settlement).

                                         26              •   The Target data breach, which compromised the personal information of nearly
                                                             110 million consumers, resolved with Target establishing a settlement fund of $10
                                         27                  million and separately paying $6.75 million in attorney fees. This amounts to
                                                             approximately .09 cents per card. See In re Target Corp. Customer Data Sec.
                                         28                  Breach Litig., No. MDL 14-2522-PAM, ECF No. 358-1 (March 18, 2015)


                                                                                            - 31 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 38 of 43



                                          1                  (Settlement Agreement); id., 2017 WL 2178306, at *2 (D. Minn. May 17, 2017)
                                                             (order approving settlement on remand from the 8th Circuit), appeal pending Case
                                          2                  No. 15-3912 (8th Cir.).

                                          3              •   The Neiman Marcus data breach, which compromised the personal information of
                                                             approximately 2,187,773 individuals who held different payment card accounts
                                          4                  with Neiman Marcus establishing a settlement fund of $1,600,000, $400,000 of
                                                             which went to costs for the Claims Administrator and $530,000 for attorneys’ fees,
                                          5                  costs and expenses. This equates to approximately .31 cents per card. See Remijas
                                                             v. The Neiman Marcus Group, LLC, No. 14-cv-1735, ECF No. 145 (March 17,
                                          6                  2017) (Memorandum in Support of Preliminary Approval).

                                          7          Here, the $1.00 per card recovery compares well against other payment card data breach

                                          8   settlements.   Also, as discussed above, the Settlement amount is also a good result when

                                          9   considering the claims rate and average award amount in a similar recent payment card case, and

                                         10   provides a mechanism whereby class members can obtain a recovery of their respective damages.
R OBINS K APLAN LLP




                                         11   See supra at Section IV (D) (discussing PNI Digital Media).
            A TTORNEYS A T L AW




                                         12          The proposed Settlement will also reduce the risk that the payment card data that
                          M INNEAPOLIS




                                         13   consumers continue to entrust to Kimpton will be compromised by future attacks. Kimpton will

                                         14   adopt a number of significant data security measures negotiated with the assistance of a cyber

                                         15   security expert and Lead Counsel’s experience in other data breach cases, including the ones

                                         16   referenced above. These measures include designating an information security position,

                                         17   performing annual PCI DSS audits and penetration testing, implementing an annual security

                                         18   awareness program, and improving payment card acceptance technology.

                                         19                         e.      The Extent of Discovery Completed and the Stage of the
                                                                            Proceedings
                                         20
                                                     Before entering into settlement discussions on behalf of class members, counsel should
                                         21
                                              have “sufficient information to make an informed decision.” Linney, 151 F.3d at 1239. With the
                                         22
                                              exception of one deposition, the parties completed fact discovery that included eleven
                                         23
                                              depositions; tens of thousands of produced documents; and, multiple subpoenas for documents
                                         24
                                              and depositions to non-parties. Yanchunis Decl., Ex. 2 ¶ 51. Expert discovery was also well
                                         25
                                              underway when the parties reached the Settlement. Plaintiff retained a cybersecurity expert and a
                                         26
                                              damages expert.     Both experts reviewed information developed during discovery and had
                                         27
                                              numerous conference calls with Plaintiff. Plaintiff’s cybersecurity expert also attended several of
                                         28


                                                                                           - 32 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 39 of 43



                                          1   the depositions in this case. Yanchunis Decl., Ex. 2 ¶ 51. Plaintiff knows the strengths and

                                          2   weaknesses of the Class’s claims and has worked with experts to value those claims and to

                                          3   understand the business practice changes necessary to protect Class members’ payment card data

                                          4   in the future. From the information Plaintiff obtained in discovery, he was well prepared to

                                          5   negotiate a settlement on behalf of the Class. Yanchunis Decl., Ex. 2 ¶ 51.

                                          6                          f.      The Experience and Views of Counsel
                                          7          As set forth in the attached resumes and declaration, Plaintiff’s counsel have considerable

                                          8   experience in class actions and specifically data breach litigation, and have litigated to resolution

                                          9   some of the largest data breach and privacy cases filed to date. See Yanchunis Decl., Exhibit 2.

                                         10   Class Counsel are confident, based on their extensive experience as class action litigators and
R OBINS K APLAN LLP




                                         11   with other similar class actions, e.g. In re: The Home Depot, Inc., Customer Data Security Breach
            A TTORNEYS A T L AW




                                         12   Litigation., Case No. 14-md-02583-TWT (N.D. Ga. 2016), In re: Target Corporation Customer
                          M INNEAPOLIS




                                         13   Data Security Breach Litigation, Case No. 14-md-02522 (D. Minn. 2015), that they have a full

                                         14   understanding of the facts at issue, and the strengths and weaknesses of the legal allegations in the

                                         15   complaint.   Thus, Plaintiff’s counsel is qualified to evaluate the class claims, value of the

                                         16   settlement versus moving for certification and going to trial, and the viability of possible

                                         17   affirmative defenses. See Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979) (“The

                                         18   recommendations of Plaintiffs' counsel should be given a presumption of reasonableness.”).

                                         19   Plaintiff’s counsel believes that the settlement is fair and reasonable in light of the complexities of

                                         20   the case, the uncertainties of class certification and litigation, and the secured benefit to the class.

                                         21   Yanchunis Decl., Ex. 2 ¶ 52.

                                         22                          g.      The Presence of a Governmental Participant
                                         23          No governmental agency is involved in this litigation, but the Attorney General of the

                                         24   United States and Attorneys General of each of the States will be notified of the proposed

                                         25   settlement pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715, and given an opportunity

                                         26   to raise any objections or concerns they may have.

                                         27                          h.      The Reaction of Class Members to the Proposed Settlement
                                         28          The class has yet to be notified of the settlement and given an opportunity to object, so it


                                                                                              - 33 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 40 of 43



                                          1   is premature to assess this factor. Before the final approval hearing, the Court will receive and

                                          2   have a chance to review all objections or other comments received from class members, along

                                          3   with a full accounting of all opt-out requests.

                                          4                          i.      Whether the Settlement is a Product of Collusion among the
                                                                             Parties
                                          5
                                                     One indication of whether a settlement is fair and reasonable is whether it is the product of
                                          6
                                              serious, arm’s-length negotiations following serious investigation of the merits of the case. Such
                                          7
                                              negotiation and investigation minimize any concerns that the Settlement might be the result of
                                          8
                                              collusion among opposing parties or their counsel to undermine the interests of the class for their
                                          9
                                              own benefit.
                                         10
                                                     The Settlement in this case easily meets that standard.            Class Counsel undertook
R OBINS K APLAN LLP




                                         11
                                              significant factual and legal investigation of the issues prior to filing the case and during the hard-
            A TTORNEYS A T L AW




                                         12
                          M INNEAPOLIS




                                              fought litigation. The parties engaged in extensive discovery about both the facts and law at
                                         13
                                              issue. Finally, a neutral and experienced mediator, Bruce Friedman, presided over the parties’
                                         14
                                              formal, arm’s length and adversarial mediation. The Settlement clearly emerges from a formal,
                                         15
                                              arms-length negotiation process between the parties. Yanchunis Decl., ¶ 53.
                                         16
                                                     C.      The Court Should Approve the Proposed Settlement Notices and Authorize
                                         17                  Their Dissemination
                                         18          In any proceeding that is to be accorded finality, due process requires that interested

                                         19   parties be provided with notice reasonably calculated, under the circumstances, to apprise them of

                                         20   the pendency of the action and afford them an opportunity to present their objections. Mullane v.

                                         21   Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). That means the settlement notices

                                         22   must fairly apprise the class members of the terms of the proposed compromise and give class

                                         23   members sufficient information to decide whether they should accept the benefits offered, opt out

                                         24   and pursue their own remedies, or object to the settlement. Id. Additionally, the notice must be

                                         25   designed to have a reasonable chance of reaching a substantial percentage of the class members.

                                         26   Id. at 318 (explaining notice must be reasonably calculated to reach interested parties).

                                         27          Here, the proposed Notice and the method of dissemination meet each of these

                                         28   requirements. As explained above, the Notice Plan involves direct notice to the approximately


                                                                                                - 34 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 41 of 43



                                          1   150,000 Settlement Class Members for whom physical addresses or email addresses are available.

                                          2   For the remaining Settlement Class Members, notice will be provided by publication: an

                                          3   advertisement in People Magazine, which has a circulation of 3.4 million individuals, and online

                                          4   via Internet banners through Facebook, the Google Display Network, and the Yahoo! Ad

                                          5   Network, for a period of 31 days. See Ex. F to the Settlement Agreement. Copies of all the

                                          6   notice documents are attached to this preliminary approval motion; they are clear and concise,

                                          7   and directly apprise Settlement Class Members of all the information they need to know in order

                                          8   to make a claim.

                                          9             Moreover, on the dedicated Settlement website, Class Members can review the detailed

                                         10   Notice, which provides clear and concise information with respect to all the relevant aspects of
R OBINS K APLAN LLP




                                         11   the litigation. 9 Thus, the Notice provides all the information necessary for Class Members to
            A TTORNEYS A T L AW




                                         12   make informed decisions with respect to whether they remain in or opt out of the Settlement
                          M INNEAPOLIS




                                         13   Class, or object to the proposed Settlement. Yanchunis Decl., Ex. 2 ¶ 36. The Notice Plan has

                                         14   been developed by a notice provider with significant experience in designing notice plans in large

                                         15   and national class actions similar to this one. Yanchunis Decl., Ex. 2 ¶ 36.

                                         16             Accordingly, the content and method of dissemination of the proposed Notice fully

                                         17   comports with the requirements of due process and applicable case law. The Court should

                                         18   approve the proposed Notice and direct that it be distributed as agreed by the parties.

                                         19             D.     The Court Should Appoint Plaintiff’s Counsel as Class Counsel
                                         20             The next step when deciding whether to preliminarily approve a settlement is to appoint

                                         21   Settlement Class Counsel. Indeed, under Rule 23, “a court that certifies a class must appoint class

                                         22   counsel . . . [who] must fairly and adequately represent the interests of the class.” Fed. R. Civ. P.

                                         23
                                                    9
                                                      This includes: (a) the class definition and statement of claims; (b) the litigation history;
                                         24   (c) the terms of the Settlement Agreement; (d) the binding effect of any judgment approving the
                                              Settlement on those who do not opt out; (e) the right to (and procedure for) opting out or back
                                         25   into the Settlement Class; (f) the right to (and procedure for) objecting to the Settlement; (g) who
                                              to contact to obtain additional information regarding the Settlement or the litigation; (h) the
                                         26   manner in which compensation will be provided to the Class Representatives to compensate them
                                              for their service to the Class; (g) the manner in which Class Counsel will be compensated; and (h)
                                         27   additional information as required and/or suggested by the Court’s Procedural Guidance For
                                              Class Action Settlements.
                                         28


                                                                                            - 35 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 42 of 43



                                          1   23(g)(1)(B). In making this determination, courts generally consider the following attributes: (1)

                                          2   the proposed class counsel's work in identifying or investigating potential claims, (2) the

                                          3   proposed class counsel's experience in handling class actions or other complex litigation, and the

                                          4   types of claims asserted in the case, (3) the proposed class counsel's knowledge of the applicable

                                          5   law, and (4) the proposed class counsel's resources committed to representing the class. Fed. R.

                                          6   Civ. P. 23(g)(1)(A)(i-iv).

                                          7          Here, proposed Class Counsel have extensive experience prosecuting class action cases,

                                          8   and specifically data breach cases. See Firm Resumes, ECF 98-9, 10, 11. Accordingly, the Court

                                          9   should appoint John Yanchunis of Morgan & Morgan Complex Litigation Group as Lead Class

                                         10   Counsel, and Marisa Glassman of Morgan & Morgan Complex Litigation Group, and Michael
R OBINS K APLAN LLP




                                         11   Ram of Robins Kaplan LLP as Class Counsel.
            A TTORNEYS A T L AW




                                         12          E.      The Court Should Schedule a Fairness Hearing and Approve the Proposed
                          M INNEAPOLIS




                                                             Preliminary Approval Order
                                         13
                                                     Once the Court has ruled on the motion for preliminary approval, the times for providing
                                         14
                                              notice, opting out of the Settlement Class, and submitting claims will begin to run. Plaintiff
                                         15
                                              provided an agreed-up schedule in his Motion for Preliminary Approval.
                                         16
                                              VI.    CONCLUSION
                                         17
                                                     For the foregoing reasons, Plaintiff respectfully requests that the Court grant this motion
                                         18
                                              for preliminary approval; provisionally certify the Settlement Class; appoint Andrew Parsons as
                                         19
                                              Class Representative; appoint John Yanchunis as Lead Class Counsel, and Marisa Glassman and
                                         20
                                              Michael Ram as Class Counsel; approve the proposed notice and authorize its dissemination to
                                         21
                                              the Class; appoint Epiq Systems, Inc. to serve as the Claims Administrator; and adopt the
                                         22
                                              proposed schedule for final approval.
                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                                                                           - 36 -
                                               Case 3:16-cv-05387-VC Document 106 Filed 12/10/18 Page 43 of 43



                                          1   Dated: December 10, 2018           MORGAN & MORGAN COMPLEX
                                                                                 LITIGATION GROUP
                                          2

                                          3                                  By: /s/ John A. Yanchunis
                                                                                 John A. Yanchunis (pro hac vice)
                                          4                                      Florida Bar No. 324681
                                                                                 jyanchunis@ForThePeople.com
                                          5                                      Marisa Glassman (pro hac vice)
                                                                                 Florida Bar No. 111991
                                          6                                      mglassman@ForThePeople.com
                                          7                                      MORGAN & MORGAN
                                                                                 COMPLEX LITIGATION GROUP
                                          8                                      201 N. Franklin Street, 7th Floor
                                                                                 Tampa, Florida 33602
                                          9                                      Telephone: (813) 223-5505
                                                                                 Facsimile: (813) 223-5402
                                         10
R OBINS K APLAN LLP




                                         11                                      Michael F. Ram, SBN #104805
                                                                                 Email: MRam@RobinsKaplan.com
            A TTORNEYS A T L AW




                                         12                                      Susan Brown, SBN #287986
                          M INNEAPOLIS




                                                                                 Email:SBrown@RobinsKaplan.com
                                         13                                      ROBINS KAPLAN, LLP
                                                                                 2440 W. El Camino Real, Suite 100
                                         14
                                                                                 Mountain View, California 94040
                                         15                                      Telephone: (650) 784-4040
                                                                                 Facsimile: (650) 784-4041
                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                                                                 - 37 -
